Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15   Desc
                   Declaration of Harris Winsberg Page 1 of 44




               Exhibit 1
Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15   Desc
                   Declaration of Harris Winsberg Page 2 of 44
Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15   Desc
                   Declaration of Harris Winsberg Page 3 of 44
Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15   Desc
                   Declaration of Harris Winsberg Page 4 of 44
Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15   Desc
                   Declaration of Harris Winsberg Page 5 of 44
Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15   Desc
                   Declaration of Harris Winsberg Page 6 of 44
Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15   Desc
                   Declaration of Harris Winsberg Page 7 of 44




            EXHIBIT A
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                             Desc
                          Declaration of Harris Winsberg Page 8 of 44

Troutman Pepper Hamilton Sanders LLP
305 Church at North Hills Street
Suite 1200
Raleigh, NC 27609

troutman.com


Federal ID No.:                                                                 Payment Remittance Address
XX-XXXXXXX                                                                      Troutman Pepper Hamilton Sanders LLP
                                                                                P.O. Box 933652
Billing Inquiries:                                                              Atlanta, Georgia 31193-3652
404-885-2508



Bay Point Advisors, LLC                                         Invoice Date                                  02/19/21
Attn: Greg Jacobs                                               Submitted by                                 J A Wood
3050 Peachtree Road                                             Direct Dial                              919-835-4138
Suite 2                                                         Invoice No.                                  30115677
Atlanta, GA 30305                                               Firm Ref. No.                           255018.000036



RE:      Hoplite Loan Litigation



Fees for Professional Services Rendered Through 01/31/21                                                    $99,721.00
Costs and Expenses Through 01/31/21                                                                           $1,397.52
                                                                   Total Amount of This Invoice            $101,118.52




                     Troutman Pepper Hamilton Sanders LLP, a Georgia limited liability partnership
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                    Desc
                          Declaration of Harris Winsberg Page 9 of 44
Invoice Date 02/19/21
Invoice Number 30115677
File No. 255018.000036
Page 2




Bay Point Advisors, LLC
Hoplite Loan Litigation



FEES FOR PROFESSIONAL SERVICES RENDERED THROUGH 01/31/21

Date       Tkpr           Description of Work Performed                                      Hours   Amount
01/05/21   N DeLoatch     Review and analyze                                                   3.0   1,350.00

01/05/21   H Winsberg     Review correspondence on                         and conference      3.8   3,553.00
                          call with client regarding         ; review forbearance
                          documents
01/05/21   J Wood         Calls with Harris Winsberg and Bay Point; email                      1.1      869.00
                          correspondence
01/06/21   N DeLoatch     Review and analyze loan documents; review                            8.0   3,600.00
                                 ;
01/06/21   C Kelleher     Initial review of loan documents                                     0.8      344.00
01/06/21   H Winsberg     Review loan documents,                 and                           4.8   4,488.00
                                    and correspond with client regarding            ; call
                          with John Isbell on



01/06/21   J Wood         Calls and email correspondence with Harris Winsberg                  0.5      395.00
01/07/21   K Calloway     Order searches                                                       0.4      116.00
01/07/21   N DeLoatch     Review and analyze                                       ;           6.0   2,700.00
                          analyze and develop
01/07/21   C Kelleher     Draft Complaint against Hoplite entities                             5.4   2,322.00
01/07/21   C Kelleher     Correspond with Harris Winsberg regarding                            0.2       86.00

01/07/21   C Kelleher     Continue drafting Complaint against Hoplite entities                 2.0      860.00
01/07/21   C Kelleher     Conference with Harris Winsberg regarding drafting of                0.2       86.00
                          complaint
01/07/21   H Winsberg     Review loan origination files and conference calls with Baypoint     4.5   4,207.50
                          on              ; review

01/08/21   C Kelleher     Finalize initial draft of Complaint and send same to Harris         10.0   4,300.00
                          Winsberg for review
01/08/21   H Winsberg     Review issues on Hoplite litigation matters and update with          2.8   2,618.00
                          client regarding
01/08/21   J Wood         Review and comment on draft complaint; email                         1.8   1,422.00
                          correspondence with Harris Winsberg
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                  Desc
                         Declaration of Harris Winsberg Page 10 of 44
Invoice Date 02/19/21
Invoice Number 30115677
File No. 255018.000036
Page 3




Bay Point Advisors, LLC
Hoplite Loan Litigation


FEES FOR PROFESSIONAL SERVICES RENDERED THROUGH 01/31/21

Date       Tkpr           Description of Work Performed                                    Hours   Amount
01/09/21   C Kelleher     Revise Complaint to incorporate suggested edits from Harris        0.6      258.00
                          Winsberg
01/10/21   A Peurach      Review draft complaint                                             0.8      600.00
01/11/21   C Kelleher     Correspond with Harris Winsberg and Alex Peurach regarding         0.3      129.00
                          draft of Complaint
01/11/21   C Kelleher     Review and revise Complaint to address comments from Alex          2.0      860.00
                          Peurach
01/11/21   A Peurach      Comment on draft complaint; telephone conference with Harris       1.8   1,350.00
                          Winsberg regarding matter; review and analyze
                          correspondence
01/11/21   H Winsberg     Conference calls with the client                                   1.6   1,496.00
                                                                        ;

01/12/21   C Kelleher     Correspond with Alex Peurach regarding                             0.2       86.00
01/12/21   C Kelleher     Conference with Alex Peurach regarding                             0.5      215.00
01/12/21   C Kelleher     Revise Complaint and send same to Alex Peurach for review          1.0      430.00
01/12/21   C Kelleher     Revise Complaint to incorporate additional revisions from Alex     0.7      301.00
                          Peurach
01/12/21   A Peurach      Review and analyze background documents and legal                  3.3   2,475.00
                          research; telephone conference with Chris Kelleher regarding
                          complaint, legal research and strategy; telephone conference
                          with Harris Winsberg regarding same; review and revise
                          complaint
01/12/21   H Winsberg     Review federal claims in connection with proposed complaint;       1.6   1,496.00
                          review                                              ; review
                          and revise proposed verified complaint and

01/13/21   C Kelleher     Draft Motion for Appointment of Receiver                           5.5   2,365.00
01/13/21   A Peurach      Review correspondence regarding comments to complaint              0.3      225.00
01/13/21   H Winsberg     Review receiver standards for appointment; correspond with         1.1   1,028.50
                          client on

01/14/21   C Kelleher     Finalize draft of Motion for Appointment of Receiver               5.3   2,279.00
01/14/21   A Peurach      Telephone conference with Chandler Rierson, Rob Moran and          1.7   1,275.00
                          Harris Winsberg regarding        ; correspondence regarding
                          complaint; review and revise motion for receiver
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                  Desc
                         Declaration of Harris Winsberg Page 11 of 44
Invoice Date 02/19/21
Invoice Number 30115677
File No. 255018.000036
Page 4




Bay Point Advisors, LLC
Hoplite Loan Litigation


FEES FOR PROFESSIONAL SERVICES RENDERED THROUGH 01/31/21

Date       Tkpr           Description of Work Performed                                    Hours   Amount
01/14/21   H Winsberg     Conference call with client                     ; update on        2.2   2,057.00
                          changes to proposed complaint; review new correspondence to
                          incorporate into the proposed claim and correspond with
                          working group regarding
01/15/21   C Kelleher     Review and revise Complaint to incorporate client revisions        1.5      645.00
01/15/21   C Kelleher     Review and revise Complaint, Motion, and Brief in Support of       2.7   1,161.00
                          Motion, and send same to Alex Peurach and Harris Winsberg
                          for review




01/15/21   A Peurach      Review and revise drafts of complaint; correspondence              1.1      825.00
                          regarding same and background
01/15/21   H Winsberg     Review and revise verified complaint and                           1.7   1,589.50
                               ; review and revise motion to appoint a receiver
01/16/21   C Kelleher     Review and revise Complaint and Motion for Appointment of          1.9      817.00
                          Receiver to incorporate revisions from Alex Peurach and Harris
                          Winsberg
01/16/21   A Peurach      Review latest drafts of complaint and receiver motion;             1.2      900.00
                          correspondence regarding same
01/16/21   H Winsberg     Review UCC lien searches and update receivership motion            1.3   1,215.50
                          regarding the same; correspond with client

01/17/21   A Peurach      Review and revise complaint and receiver motion                    0.8      600.00
01/17/21   H Winsberg     Review and revise receivership motion and verified complaint       1.2   1,122.00
01/18/21   C Kelleher     Review and revise Complaint and Motion for Appointment of          3.2   1,376.00
                          Receiver to incorporate edits from Harris Winsberg and Alex
                          Peurach
01/18/21   H Winsberg     Correspond with client on                                          0.8      748.00

01/19/21   H Winsberg     Review and revise motion to appoint a receiver and revise          2.6   2,431.00
                          complaint regarding the same; correspond on action items for
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                   Desc
                         Declaration of Harris Winsberg Page 12 of 44
Invoice Date 02/19/21
Invoice Number 30115677
File No. 255018.000036
Page 5




Bay Point Advisors, LLC
Hoplite Loan Litigation


FEES FOR PROFESSIONAL SERVICES RENDERED THROUGH 01/31/21

Date       Tkpr           Description of Work Performed                                     Hours   Amount
                          case filings
01/20/21   H Winsberg     Update with working group on                                        2.8   2,618.00
                                                            ; follow up on action items
                          regarding the same
01/21/21   K Calloway     Review lien searches and circulate chart                            0.5      145.00


01/21/21   C Kelleher     Correspond with Alex Peurach regarding                              0.2       86.00



01/21/21   C Kelleher     Review and revise Complaint and supporting documents                0.7      301.00




01/22/21   C Kelleher     Finalize Complaint and supporting documents and prepare             3.8   1,634.00
                          same for filing in Northern District of Georgia
01/22/21   A Peurach      Correspondence regarding forbearance, complaint, motion for         2.1   1,575.00
                          receiver and filings; review and comment on complaint and
                          motion for receiver in preparation for filing; manage filing of
                          same
01/22/21   H Winsberg     Review and revise court papers and correspond with client on        2.8   2,618.00



01/25/21   C Kelleher     Draft litigation hold/preservation notice for use in litigation     1.3      559.00



01/25/21   C Kelleher     Draft waivers of service of summons                                 0.2       86.00
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                      Desc
                         Declaration of Harris Winsberg Page 13 of 44
Invoice Date 02/19/21
Invoice Number 30115677
File No. 255018.000036
Page 6




Bay Point Advisors, LLC
Hoplite Loan Litigation


FEES FOR PROFESSIONAL SERVICES RENDERED THROUGH 01/31/21

Date       Tkpr           Description of Work Performed                                        Hours    Amount


01/26/21   C Kelleher     Review correspondence from Harris Winsberg regarding                   0.2       86.00

01/26/21   A Peurach      Review and revise litigation hold notice; correspondence               0.6      450.00
                          regarding same




01/28/21   H Winsberg     Review potential case strategy options and follow up with              0.9      841.50
                          working group regarding the same
01/29/21   C Kelleher     Prepare and serve various filings relating to motion for               1.8      774.00
                          receivership
01/29/21   A Peurach      Correspondence regarding waivers of service, motion for                1.8    1,350.00
                          receiver and discovery; telephone conference with Harris
                          Winsberg regarding strategy; analyze offensive litigation
                          strategy
                                                                                      Total:   159.9   99,721.00
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                     Desc
                         Declaration of Harris Winsberg Page 14 of 44
Invoice Date 02/19/21
Invoice Number 30115677
File No. 255018.000036
Page 7




Bay Point Advisors, LLC
Hoplite Loan Litigation




TIMEKEEPER TIME SUMMARY THROUGH 01/31/21

Name                                                                                 Rate     Hours      Amount
Calloway, Katherine C.                                                             290.00       0.9       261.00
DeLoatch, Nathan T                                                                 450.00      17.8      8,010.00
Kelleher, Christopher J.                                                           430.00      69.1     29,713.00
Lisauskas, Lauren                                                                  420.00       1.3       546.00
Peurach, Alexandra S.                                                              750.00      24.4     18,300.00
Winsberg, Harris B.                                                                935.00      43.0     40,205.00
Wood, Justin A.                                                                    790.00       3.4      2,686.00



FOR COSTS AND EXPENSES INCURRED THROUGH 01/31/21

Date              Description                                                                            Amount
01/21/21          Filing Fees - VENDOR: CT Lien Solutions INVOICE#:                                       995.52
                  03402626 DATE: 1/21/2021 Invoice #:03402626 Tran
                  Date:01/21/2021 Description:Lien/Litigation Searches
01/27/21          Filing Fees - VENDOR: Theriot, Jamie INVOICE#:                                          402.00
                  4430959901272054 DATE: 1/27/2021 Jaime Theriot -
                  Filing Fees, 01/22/21, Filing fee for Complaint
                                                                                     Total:              1,397.52



                                                                   Total Fees & Costs:                $101,118.52
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                              Desc
                         Declaration of Harris Winsberg Page 15 of 44


Troutman Pepper Hamilton Sanders LLP
305 Church at North Hills Street
Suite 1200
Raleigh, NC 27609

troutman.com



Federal ID No.:                                                                   Payment Remittance Address
XX-XXXXXXX                                                                        Troutman Pepper Hamilton Sanders LLP
                                                                                  P.O. Box 933652
Billing Inquiries:                                                                Atlanta, Georgia 31193-3652
404-885-2508



Bay Point Advisors, LLC                                                    Invoice Date                        02/19/21
Attn: Greg Jacobs                                                          Submitted by                       J A Wood
3050 Peachtree Road                                                        Direct Dial                    919-835-4138
Suite 2                                                                    Invoice No.                        30115677
Atlanta, GA 30305                                                          Firm Ref. No.                 255018.000036



RE:      Hoplite Loan Litigation

                                                          Total Amount of This Invoice                      $101,118.52




                                                     Electronic Payments
                                           Wells Fargo Bank, N.A., Atlanta, Georgia
                                                     ACH/ABA #061000227
                                                    WIRE/ABA #121000248
                                       To Credit Troutman Pepper Hamilton Sanders LLP
                                             Operating Account #2052700305792
                                              Reference Attorney: Justin A Wood
                                                   Reference Client: 255018
                                           From International Locations please add
                                               Swift Address/Code: WFBI US 6S




                  TO ENSURE PROPER CREDIT, PLEASE RETURN THIS PAGE WITH PAYMENT. THANK YOU!
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                             Desc
                         Declaration of Harris Winsberg Page 16 of 44

Troutman Pepper Hamilton Sanders LLP
305 Church at North Hills Street
Suite 1200
Raleigh, NC 27609

troutman.com


Federal ID No.:                                                                 Payment Remittance Address
XX-XXXXXXX                                                                      Troutman Pepper Hamilton Sanders LLP
                                                                                P.O. Box 933652
Billing Inquiries:                                                              Atlanta, Georgia 31193-3652
404-885-2508



Bay Point Advisors, LLC                                         Invoice Date                                  03/12/21
Attn: Greg Jacobs                                               Submitted by                                 J A Wood
3050 Peachtree Road                                             Direct Dial                              919-835-4138
Suite 2                                                         Invoice No.                                  30125197
Atlanta, GA 30305                                               Firm Ref. No.                           255018.000036



RE:      Hoplite Loan Litigation



Fees for Professional Services Rendered Through 02/28/21                                                    $97,134.00
Costs and Expenses Through 02/28/21                                                                            $372.28
                                                                   Total Amount of This Invoice             $97,506.28




                     Troutman Pepper Hamilton Sanders LLP, a Georgia limited liability partnership
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                  Desc
                         Declaration of Harris Winsberg Page 17 of 44
Invoice Date 03/12/21
Invoice Number 30125197
File No. 255018.000036
Page 2




Bay Point Advisors, LLC
Hoplite Loan Litigation



FEES FOR PROFESSIONAL SERVICES RENDERED THROUGH 02/28/21

Date       Tkpr           Description of Work Performed                                    Hours   Amount
02/01/21   H Winsberg     Update with proposed receiver; correspond with opposing            1.5   1,402.50
                          counsel; review strategic options for

02/02/21   C Kelleher     Conference with Alex Peurach and Harris Winsberg regarding         0.5      215.00
                          Hearing on Motion for Appointment of Receiver
02/02/21   C Kelleher     Draft Proposed Order Granting Motion for Appointment of            4.2   1,806.00
                          Receiver for submission to Court in advance of hearing
02/02/21   A Peurach      Correspondence regarding hearing on motion for appointment         4.4   3,300.00
                          of receiver; telephone conference with Harris Winsberg and
                          Chris Kelleher regarding same; prepare for hearing on motion
                          for appointment of receiver; correspondence regarding hearing
02/02/21   H Winsberg     Call with Alex and John                                   ;        1.2   1,122.00
                          review docket text entry and update with client regarding

02/03/21   C Kelleher     Initial witness preparation meeting with Chandler Rierson          0.8      344.00
02/03/21   C Kelleher     Conference with Alex Peurach and Harris Winsberg regarding         0.5      215.00
                          strategy for hearing
02/03/21   C Kelleher     Legal research and analysis regarding                              1.9      817.00

02/03/21   C Kelleher     Conference with Harris Winsberg regarding Court's request for      0.1       43.00
                          response regarding consent to extension
02/03/21   C Kelleher     Draft direct examination of Chandler Rierson                       1.6      688.00
02/03/21   A Peurach      Review legal research regarding appointment of receiver;           8.0   6,000.00
                          telephone conference with Harris Winsberg and Chris Kelleher
                          to prepare for hearing on motion for appointment of receiver;
                          video conference with Chandler Rierson, Harris Winsberg and
                          Chris Kelleher regarding       ; prepare for hearing on motion
                          for appointment of receiver; review and revise proposed order
                          appointing receiver; correspondence regarding matter
02/03/21   H Winsberg     Correspond with opposing counsel and client on                     1.8   1,683.00
                                                     and update with client regarding
                                        ; conference call with Chandler Reirson
                                      ; review and revise order granting the motion to
                          appoint a receiver
02/04/21   C Kelleher     Continue drafting Chandler Rierson direct examination              0.5      215.00
02/04/21   A Peurach      Telephone conference with Harris Winsberg regarding hearing        0.5      375.00
                          on motion for receiver
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                    Desc
                         Declaration of Harris Winsberg Page 18 of 44
Invoice Date 03/12/21
Invoice Number 30125197
File No. 255018.000036
Page 3




Bay Point Advisors, LLC
Hoplite Loan Litigation


FEES FOR PROFESSIONAL SERVICES RENDERED THROUGH 02/28/21

Date       Tkpr           Description of Work Performed                                      Hours   Amount
02/04/21   H Winsberg     Call with Alex Peurach on preparation of motion to appoint a         0.5      467.50
                          receiver
02/05/21   C Kelleher     Prepare exhibits for use at motions hearing                          0.7      301.00
02/05/21   C Kelleher     Review and revise Chandler Rierson direct examination and            1.8      774.00
                          accompanying exhibits
02/05/21   A Peurach      Draft direct examination outline for Chandler Rierson;               4.2   3,150.00
                          correspondence regarding exhibit protocol for hearing
02/06/21   H Winsberg     Review materials and prepare for receivership hearing                0.6      561.00
02/07/21   H Winsberg     Review materials and prepare for receivership hearing                0.5      467.50
02/08/21   C Kelleher     Review Hoplite's response brief and draft analysis of same           1.5      645.00
02/08/21   C Kelleher     Conference with Alex Peurach regarding exhibit preparation for       0.3      129.00
                          hearing
02/08/21   C Kelleher     Attend and participate in witness preparation session with           2.3      989.00
                          Chandler Rierson
02/08/21   C Kelleher     Prepare receivership hearing exhibits for final production           0.3      129.00
02/08/21   A Peurach      Review and analyze Hoplite's response to motion for                  6.7   5,025.00
                          appointment of receiver; draft direct examination outline for
                          Chandler Rierson; prepare Chandler Rierson for hearing
                          testimony with Harris Winsberg and Chris Kelleher; prepare for
                          hearing on motion for appointment of receiver; correspondence
                          regarding same
02/08/21   H Winsberg     Review defendants response brief and update client on                3.5   3,272.50
                                      ; attend preparation session with Chandler
                          Rierson
02/09/21   C Kelleher     Legal research and analysis regarding                                0.7      301.00

02/09/21   C Kelleher     Meeting with Alex Peurach and Harris Winsberg regarding              1.1      473.00
                          hearing preparation and strategy
02/09/21   C Kelleher     Finalize exhibits, prepare binders of same, and circulate to         1.2      516.00
                          court
02/09/21   C Kelleher     Draft cross examination of Jonathan Lee Smith for use at             3.2   1,376.00
                          hearing
02/09/21   A Peurach      Prepare for hearing on motion for appointment of receiver;           5.8   4,350.00
                          review and revise draft cross examination outline for Jon Smith;
                          meeting with Harris Winsberg and Chris Kelleher regarding
                          same; correspondence regarding same and Columbia State
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                      Desc
                         Declaration of Harris Winsberg Page 19 of 44
Invoice Date 03/12/21
Invoice Number 30125197
File No. 255018.000036
Page 4




Bay Point Advisors, LLC
Hoplite Loan Litigation


FEES FOR PROFESSIONAL SERVICES RENDERED THROUGH 02/28/21

Date       Tkpr           Description of Work Performed                                        Hours   Amount
                          Bank loan; telephone conferences with Harris Winsberg
                          regarding same and hearing
02/09/21   H Winsberg     Prepare for receivership hearing; correspond with court and            5.5   5,142.50
                          client on case updates and in person hearing; correspond with
                          client on                        and with Columbia Bank on its
                          allegations with respect to the subordination agreement
02/10/21   C Kelleher     Revise cross examination of Jonathan Smith                             0.9      387.00

02/10/21   C Kelleher     Update exhibits for use at hearing                                     0.5      215.00
02/10/21   C Kelleher     Attend and participate in hearing on motion for appointment of         4.0   1,720.00
                          receiver
02/10/21   C Kelleher     Draft proposed order granting preliminary injunction, and send         2.1      903.00
                          same to Harris Winsberg and Alex Peurach for review
02/10/21   C Kelleher     Review and revise Proposed Order Granting Preliminary                  1.1      473.00
                          Injunction and send same to opposing counsel for review
02/10/21   A Peurach      Prepare for and attend hearing on motion for receiver; review          8.9   6,675.00
                          and revise injunction order; correspondence regarding same
02/10/21   H Winsberg     Prepare for hearing; call with Columbia Bank's counsel on              8.5   7,947.50
                          allegations contained in its letter; attend hearing on motion to
                          appoint a receiver; review and revise proposed court injunction
                          in light of the court's oral ruling and correspond with client and
                          opposing counsel regarding
02/11/21   C Kelleher     Attend follow-up hearing regarding proposed preliminary                0.9      387.00
                          injunction
02/11/21   C Kelleher     Conference with Harris Winsberg and Alex Peurach regarding             0.5      215.00
                          proposed revisions to preliminary injunction
02/11/21   A Peurach      Revise proposed order granting preliminary injunction for              4.2   3,150.00
                          submission to court; attend hearing with Court regarding
                          proposed order; further revise order granting preliminary
                          injunction; correspondence regarding same; telephone
                          conference with Harris Winsberg regarding same
02/11/21   H Winsberg     Correspond with opposing counsel and client on Defendants'             4.5   4,207.50
                          proposed changes to the proposed injunction order; attend
                          court hearing on disputes regarding the proposed edits to the
                          injunction order and update client regarding              ; revise
                          proposed injunction order in light of court's oral ruling; review
                          injunction order entered by the court and update client
                          regarding
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                Desc
                         Declaration of Harris Winsberg Page 20 of 44
Invoice Date 03/12/21
Invoice Number 30125197
File No. 255018.000036
Page 5




Bay Point Advisors, LLC
Hoplite Loan Litigation


FEES FOR PROFESSIONAL SERVICES RENDERED THROUGH 02/28/21

Date       Tkpr           Description of Work Performed                                  Hours   Amount
02/12/21   C Kelleher     Research and analysis regarding various information for          0.9      387.00
                          Marshall Glade
02/12/21   A Peurach      Review court order granting preliminary injunction; analyze      1.0      750.00
                          strategy and next steps; correspondence regarding Marshall
                          Glade inspection and access to records
02/12/21   H Winsberg     Correspond with opposing counsel and client on                   0.5      467.50

02/16/21   C Kelleher     Receive document production from opposing counsel and            0.3      129.00
                          upload same to secure site to share with client
02/16/21   A Peurach      Correspondence regarding assisting Marshall Glade with           0.5      375.00
                          execution of Order and production of documents from Smith
                          and Hoplite
02/17/21   C Kelleher     Download supplemental document production and send same          0.2       86.00
                          to client for review
02/17/21   C Kelleher     Download revised document production and send same to            0.2       86.00
                          client for review
02/18/21   C Kelleher     Upload supplemental document production and send same to         0.2       86.00
                          client for review
02/22/21   C Kelleher     Review and analyze Motion to Dismiss                             0.5      215.00
02/22/21   A Peurach      Review and analyze Hoplite motion to dismiss; correspondence     1.2      900.00
                          regarding same
02/22/21   H Winsberg     Review motion to dismiss filed by Defendants and update with     1.2   1,122.00
                          client
02/23/21   C Kelleher     Conference with Alex Peurach and Harris Winsberg regarding       0.8      344.00
                          response to Motion to Dismiss
02/23/21   C Kelleher     Review and analyze Motion to Dismiss and send analysis of        6.7   2,881.00
                          same to Alex Peurach and Harris Winsberg
02/23/21   C Kelleher     Conduct               analysis regarding                         0.6      258.00

02/23/21   C Kelleher     Correspond with Alex Peurach regarding analysis of Motion to     0.7      301.00
                          Dismiss
02/23/21   A Peurach      Review and analyze motion to dismiss and potential response      3.2   2,400.00
                          to same; telephone conference with Harris Winsberg and Chris
                          Kelleher regarding same; review legal research regarding
                               ; review loan documents regarding same; draft outline
                          regarding arguments in response to motion dismiss
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                   Desc
                         Declaration of Harris Winsberg Page 21 of 44
Invoice Date 03/12/21
Invoice Number 30125197
File No. 255018.000036
Page 6




Bay Point Advisors, LLC
Hoplite Loan Litigation


FEES FOR PROFESSIONAL SERVICES RENDERED THROUGH 02/28/21

Date       Tkpr           Description of Work Performed                                     Hours    Amount
02/23/21   H Winsberg     Correspond with Defendants' counsel on compliance with the          2.5    2,337.50
                          court's order on turn over of documents; review motion to
                          dismiss matters

02/24/21   C Kelleher     Conference with Alex Peurach and Harris Winsberg regarding          0.6      258.00

02/24/21   A Peurach      Analyze strategy for responding to Bay Point motion to dismiss      1.0      750.00
                          and Hoplite's refusal to provide documents; telephone
                          conference with Harris Winsberg and Chris Kelleher regarding
                               ; correspondence regarding same
02/24/21   H Winsberg     Review motion to dismiss matters and case action items with         1.5    1,402.50
                          Alex Peurach and Chris Kelleher and follow up on action items
                          regarding the same
02/25/21   C Kelleher     Correspond with Harris Winsberg and Alex Peurach regarding          0.5      215.00
                          Defendants' request for expedited hearing
02/25/21   A Peurach      Correspondence regarding amended complaint; review original         2.2    1,650.00
                          complaint and revise

02/25/21   H Winsberg     Review case strategy and follow up with client on                   1.8    1,683.00
                                     ; review proposed amendments with Alex Peurach;
                          call with Defendants' counsel on request for hearing and
                          respond to court regarding the same
02/26/21   C Kelleher     Review and revise First Amended Complaint                           4.9    2,107.00
02/26/21   H Winsberg     Call with Marshall Glade and review correspondence regarding        1.4    1,309.00
                          request for additional documents
02/27/21   C Kelleher     Review and revise First Amended Complaint                           2.0      860.00
02/27/21   A Peurach      Review and revise amended complaint                                 1.6    1,200.00
                                                                                   Total:   142.7   97,134.00
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                     Desc
                         Declaration of Harris Winsberg Page 22 of 44
Invoice Date 03/12/21
Invoice Number 30125197
File No. 255018.000036
Page 7




Bay Point Advisors, LLC
Hoplite Loan Litigation


TIMEKEEPER TIME SUMMARY THROUGH 02/28/21

Name                                                                                 Rate     Hours     Amount
Kelleher, Christopher J.                                                           430.00      52.3    22,489.00
Peurach, Alexandra S.                                                              750.00      53.4    40,050.00
Winsberg, Harris B.                                                                935.00      37.0    34,595.00



FOR COSTS AND EXPENSES INCURRED THROUGH 02/28/21

Date              Description                                                                           Amount
02/10/21          Court Reporter/Deposition Costs - VENDOR: JanaColter                                   319.20
                  LLC INVOICE#: 20200496 DATE: 2/10/2021 2/11/2021
                  Hearing Transcript
02/17/21          Outside Courier Services - VENDOR: Georgia                                               25.14
                  Messenger Service, Inc. INVOICE#: 322986 DATE:
                  2/12/2021 Date:02/09/2021 Job Code:RIERSEN
                  To:1274 BRIARWOOD RD NE
02/17/21          Outside Courier Services - VENDOR: Georgia                                               27.94
                  Messenger Service, Inc. INVOICE#: 322986 DATE:
                  2/12/2021 Date:02/11/2021 Job Code:KELLER
                  To:JANA COLTER COURT REPORT
                                                                                     Total:              372.28



                                                                   Total Fees & Costs:                $97,506.28
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                              Desc
                         Declaration of Harris Winsberg Page 23 of 44


Troutman Pepper Hamilton Sanders LLP
305 Church at North Hills Street
Suite 1200
Raleigh, NC 27609

troutman.com



Federal ID No.:                                                                   Payment Remittance Address
XX-XXXXXXX                                                                        Troutman Pepper Hamilton Sanders LLP
                                                                                  P.O. Box 933652
Billing Inquiries:                                                                Atlanta, Georgia 31193-3652
404-885-2508



Bay Point Advisors, LLC                                                    Invoice Date                        03/12/21
Attn: Greg Jacobs                                                          Submitted by                       J A Wood
3050 Peachtree Road                                                        Direct Dial                    919-835-4138
Suite 2                                                                    Invoice No.                        30125197
Atlanta, GA 30305                                                          Firm Ref. No.                 255018.000036



RE:      Hoplite Loan Litigation

                                                          Total Amount of This Invoice                       $97,506.28




                                                     Electronic Payments
                                           Wells Fargo Bank, N.A., Atlanta, Georgia
                                                     ACH/ABA #061000227
                                                    WIRE/ABA #121000248
                                       To Credit Troutman Pepper Hamilton Sanders LLP
                                             Operating Account #2052700305792
                                              Reference Attorney: Justin A Wood
                                                   Reference Client: 255018
                                           From International Locations please add
                                               Swift Address/Code: WFBI US 6S




                  TO ENSURE PROPER CREDIT, PLEASE RETURN THIS PAGE WITH PAYMENT. THANK YOU!
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                             Desc
                         Declaration of Harris Winsberg Page 24 of 44

Troutman Pepper Hamilton Sanders LLP
305 Church at North Hills Street
Suite 1200
Raleigh, NC 27609

troutman.com


Federal ID No.:                                                                 Payment Remittance Address
XX-XXXXXXX                                                                      Troutman Pepper Hamilton Sanders LLP
                                                                                P.O. Box 933652
Billing Inquiries:                                                              Atlanta, Georgia 31193-3652
404-885-2508



Bay Point Advisors, LLC                                         Invoice Date                                  04/14/21
Attn: Greg Jacobs                                               Submitted by                                 J A Wood
3050 Peachtree Road                                             Direct Dial                              919-835-4138
Suite 2                                                         Invoice No.                                  30141079
Atlanta, GA 30305                                               Firm Ref. No.                           255018.000036



RE:      Hoplite Loan Litigation



Fees for Professional Services Rendered Through 03/31/21                                                   $119,818.50
Total Fees                                                                                                 $119,818.50
Costs and Expenses Through 03/31/21                                                                           $3,838.63
                                                                   Total Amount of This Invoice            $123,657.13




                     Troutman Pepper Hamilton Sanders LLP, a Georgia limited liability partnership
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                   Desc
                         Declaration of Harris Winsberg Page 25 of 44
Invoice Date 04/14/21
Invoice Number 30141079
File No. 255018.000036
Page 2




Bay Point Advisors, LLC
Hoplite Loan Litigation



FEES FOR PROFESSIONAL SERVICES RENDERED THROUGH 03/31/21

Date       Tkpr           Description of Work Performed                                     Hours   Amount
03/01/21   C Kelleher     Review and revise Amended Complaint, and send copy of               2.9   1,247.00
                          same to Harris Winsberg for review
03/02/21   C Kelleher     Draft Notice of Deposition of Jonathan Lee Smith                    0.4      172.00
03/03/21   C Kelleher     Review Loan Agreement and revise Amended Complaint to               1.3      559.00
                          incorporate various provisions
03/03/21   A Peurach      Correspondence regarding documents from Jon Smith,                  1.3      975.00
                          amended complaint and Smith deposition
03/04/21   C Kelleher     Review and revise Amended Complaint to incorporate revisions        0.8      344.00
                          from Alex Peurach
03/04/21   A Peurach      Review and comment on amended complaint; correspondence             0.8      600.00
                          regarding same and deposition
03/04/21   H Winsberg     Review and revise amended complaint and update client               1.8   1,683.00
                          regarding
03/05/21   C Kelleher     Finalize and serve Notice of Deposition of Jonathan Lee Smith       0.6      258.00
03/05/21   A Peurach      Review and comment on latest draft of amended complaint             1.2      900.00
03/05/21   H Winsberg     Review deposition notice; follow up with client on                  1.6   1,496.00
                                                    ; follow up on defendants' compliance
                          with the court order on turn over of documents
03/08/21   C Kelleher     Finalize draft of Amended Complaint and coordinate filing of        3.8   1,634.00
                          same
03/08/21   C Kelleher     Conference with Harris Winsberg and Alex Peurach regarding          0.7      301.00
                          Jon Smith deposition prep and final revisions to Amended
                          Complaint
03/08/21   A Peurach      Review latest draft of amended complaint for filing;                1.6   1,200.00
                          correspondence regarding same; telephone conference with
                          Harris Winsberg and Chris Kelleher regarding same and Jon
                          Smith deposition
03/08/21   H Winsberg     Review deposition topics to cover with Marshall Glade and then      1.5   1,402.50
                          Alex Peurach for preparation of Smith's deposition
03/09/21   H Winsberg     Update client on                                                    0.4      374.00

03/11/21   C Kelleher     Conference with Alex Peurach, Harris Winsberg, and Marshall         1.2      516.00
                          Glade regarding financial statement analysis
03/11/21   C Kelleher     Conference with Harris Winsberg and Alex Peurach regarding          0.7      301.00
                          Jon Smith deposition preparation
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                Desc
                         Declaration of Harris Winsberg Page 26 of 44
Invoice Date 04/14/21
Invoice Number 30141079
File No. 255018.000036
Page 3




Bay Point Advisors, LLC
Hoplite Loan Litigation


FEES FOR PROFESSIONAL SERVICES RENDERED THROUGH 03/31/21

Date       Tkpr           Description of Work Performed                                  Hours   Amount
03/11/21   C Kelleher     Review document production in preparation for deposition         1.4      602.00
03/11/21   A Peurach      Telephone conference with Harris Winsberg, Chris Kelleher        3.5   2,625.00
                          and Marshall Glade regarding Hoplite production; telephone
                          conference with Harris Winsberg and Chris Kelleher regarding
                          Jon Smith deposition; telephone conference with Hoplite
                          counsel regarding deposition and hearing; confer with Harris
                          Winsberg regarding same; begin preparation for Jon Smith
                          deposition
03/11/21   H Winsberg     Conference calls with Marshall Glade and Alex Peurach on         2.2   2,057.00
                          Smith's deposition and analysis of documents produced by
                          Hoplite and update with client on



03/12/21   C Kelleher     Review documents for Jon Smith deposition preparation            0.7      301.00
03/12/21   A Peurach      Prepare for Jon Smith deposition; telephone conference with      3.0   2,250.00
                          Chris Kelleher regarding same
03/12/21   H Winsberg                                                                      1.4   1,309.00
                                          ; update with Alex Peurach
03/14/21   C Kelleher     Draft Jonathan Lee Smith deposition outline and send same to     7.1   3,053.00
                          Alex Peurach for review
03/14/21   A Peurach      Prepare for Jon Smith deposition                                 1.5   1,125.00
03/15/21   C Kelleher     Review and revise outline of Smith deposition and prepare        3.5   1,505.00
                          related exhibits for use at deposition
03/15/21   A Peurach      Prepare for Jon Smith deposition                                 8.6   6,450.00
03/15/21   H Winsberg     Review deposition outline for Smith                              0.5      467.50
03/16/21   C Kelleher     Attend Jon Smith deposition                                      6.6   2,838.00
03/16/21   C Kelleher     Pre- and post-deposition document compilation and                1.5      645.00
                          identification
03/16/21   A Peurach      Prepare for Jon Smith deposition; depose Jon Smith;              8.0   6,000.00
                          correspondence regarding deposition
03/16/21   H Winsberg     Update on Smith's deposition and follow up with client on        0.8      748.00

03/17/21   C Kelleher     Correspond with Charles Andros and Alex Peurach regarding        0.2       86.00

03/17/21   C Kelleher     Draft initial version of Marshall Glade Declaration              0.5      215.00
03/17/21   A Peurach      Correspondence regarding matter status and strategy;             1.3      975.00
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                  Desc
                         Declaration of Harris Winsberg Page 27 of 44
Invoice Date 04/14/21
Invoice Number 30141079
File No. 255018.000036
Page 4




Bay Point Advisors, LLC
Hoplite Loan Litigation


FEES FOR PROFESSIONAL SERVICES RENDERED THROUGH 03/31/21

Date       Tkpr           Description of Work Performed                                    Hours   Amount
                          telephone conference with Harris Winsberg regarding same
                          and preparation for hearing
03/18/21   C Kelleher     Correspond with Marshall Glade regarding Jon Smith                 0.2       86.00
                          deposition
03/18/21   A Peurach      Review deposition transcript; correspondence regarding             0.8      600.00
                          strategy in light of same
03/18/21   H Winsberg     Review receivership matters and discuss same with Marshall         0.6      561.00
                          Glade
03/19/21   C Kelleher     Conference with Alex Peurach regarding supplemental                0.2       86.00
                          statement in support of motion for appointment of receiver
03/19/21   A Peurach      Analyze order and strategy for hearing; telephone conference       2.2   1,650.00
                          with Harris Winsberg regarding hearing preparation and
                          strategy; prepare for hearing; telephone conference with Chris
                          Kelleher regarding supplement to motion for receiver
03/19/21   C Ward         Review Jonathan Lee Smith deposition transcript and mark           3.7   1,128.50
                          personal information for redactions
03/19/21   H Winsberg     Prepare for hearing on motion to appoint a receiver; phones        1.8   1,683.00
                          calls with Marshall Glade and Alex Peurach regarding the same
03/20/21   C Kelleher     Review deposition transcript and mark relevant redactions of       1.1      473.00
                          bank account information
03/20/21   H Winsberg     Update with client on                         ; prepare for        1.4   1,309.00
                          hearing on appointment of a receiver
03/22/21   C Kelleher     Conference with Harris Winsberg regarding consent order for        0.3      129.00
                          appointment of receiver
03/22/21   C Kelleher     Draft proposed consent order granting motion for appointment       1.1      473.00
                          of receiver and send same to Harris Winsberg for review
03/22/21   C Kelleher     Draft statement of additional facts in support of motion for       4.1   1,763.00
                          appointment of receiver and send same to Harris Winsberg and
                          Alex Peurach for review
03/22/21   A Peurach      Review supplemental production; review Marshall Glade              2.3   1,725.00
                          declaration; review supplement in support of appointment of a
                          receiver; review Hoplite's motion to dismiss; correspondence
                          regarding matter; telephone conference with Harris Winsberg
                          regarding matter strategy
03/22/21   C Ward         Review Jonathan Lee Smith deposition transcript and mark           0.3       91.50
                          personal information for redactions
03/22/21   H Winsberg     Phone calls with Charles Andros and John Isbell on                 3.5   3,272.50
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                    Desc
                         Declaration of Harris Winsberg Page 28 of 44
Invoice Date 04/14/21
Invoice Number 30141079
File No. 255018.000036
Page 5




Bay Point Advisors, LLC
Hoplite Loan Litigation


FEES FOR PROFESSIONAL SERVICES RENDERED THROUGH 03/31/21

Date       Tkpr           Description of Work Performed                                      Hours   Amount
                                                          ; review and revise draft
                          receivership order; prepare for hearing on receivership; review
                          and revise statute report and call with Marshall Glade on his
                          proposed declaration; review Hoplite's motion to dismiss the
                          amended complaint
03/23/21   C Kelleher     Conference with Marshall Glade regarding declaration for use         0.2       86.00
                          at hearing
03/23/21   C Kelleher     Conference with Marshall Glade and Alex Peurach regarding            0.4      172.00
                          hearing exhibits and declaration
03/23/21   C Kelleher     Conference with Alex Peurach regarding Marshall Glade                0.2       86.00
                          declaration
03/23/21   C Kelleher     Conference with Alex Peurach and Harris Winsberg regarding           0.5      215.00
                          final hearing preparation
03/23/21   C Kelleher     Serve courtesy copies of relevant filings in advance of hearing      0.3      129.00
                          on motion for appointment of receiver
03/23/21   C Kelleher     Finalize supplemental documents in support of motion for             5.0   2,150.00
                          appointment of receiver and send same to court for use at
                          hearing
03/23/21   C Kelleher     Conference with Harris Winsberg and Alex Peurach regarding           0.4      172.00
                          hearing preparation and exhibit compilation
03/23/21   A Peurach      Review Marshall Glade declaration; telephone conference with         4.0   3,000.00
                          Marshall Glade and Chris Kelleher regarding same; telephone
                          conference with Harris Winsberg and Chris Kelleher regarding
                          same and notice of additional facts; review and revise notice of
                          additional facts; correspondence regarding hearing and matter
                          status; prepare for hearing
03/23/21   H Winsberg     Calls with Marshall Glade and Alex Puerach on preparation for        3.6   3,366.00
                          the hearing on the motion to appoint the receiver; review and
                          revise the notice of filings to be made in court in connection
                          with the motion to appoint the receiver; review correspondence
                          with Porta Pellex and 23 Capital on the subordination
                          agreements; prepare for the receivership hearing and update
                          with client regarding
03/24/21   C Kelleher     Attend hearing on motion for appointment of receiver                 2.9   1,247.00
03/24/21   C Kelleher     Legal research and analysis regarding response to plaintiff's        1.3      559.00
                          motion to dismiss
03/24/21   A Peurach      Prepare for and attend continued hearing on motion for               4.8   3,600.00
                          appointment receiver
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                    Desc
                         Declaration of Harris Winsberg Page 29 of 44
Invoice Date 04/14/21
Invoice Number 30141079
File No. 255018.000036
Page 6




Bay Point Advisors, LLC
Hoplite Loan Litigation


FEES FOR PROFESSIONAL SERVICES RENDERED THROUGH 03/31/21

Date       Tkpr           Description of Work Performed                                      Hours   Amount
03/24/21   H Winsberg     Prepare for hearing and attending hearing on Bay Point's             4.8   4,488.00
                          motion to appoint a receiver; update on client on
                                               ; discuss supplemental declaration from
                          Marshall Glade
03/25/21   C Kelleher     Finalize research and analysis regarding response to motion to       3.2   1,376.00
                          dismiss
03/25/21   C Kelleher     Conference with Alex Peurach regarding strategy                      0.7      301.00

03/25/21   A Peurach      Analyze Hoplite motion to dismiss and jurisdiction arguments;        4.0   3,000.00
                          analyze arguments for response to same; telephone
                          conference with Chris Kelleher regarding same; telephone
                          conference with 23 Capital counsel regarding receiver; review
                          Smith deposition transcript in preparation for hearing
03/25/21   H Winsberg     Outline action items for next steps and follow up with Alex          2.4   2,244.00
                          Peurach and Marshall Glade regarding the same; review
                          questions to be answered in court as well as jurisdiction
                          statement matters
03/26/21   C Kelleher     Conference with Alex Peurach regarding statement in support          0.2       86.00
                          of subject matter jurisdiction
03/26/21   C Kelleher     Draft preliminary statement in support of subject matter             5.0   2,150.00
                          jurisdiction
03/26/21   A Peurach      Draft notice of filing transactions for Jon Smith cross              3.2   2,400.00
                          examination; prepare for Jon Smith cross examination at
                          hearing; telephone conference with Chris Kelleher regarding
                          arguments for motion to dismiss response
03/26/21   H Winsberg     Update with Marshall Glade on supplemental declaration;              1.7   1,589.50
                          review draft transcript; update with client on
03/27/21   C Kelleher     Correspond with Alex Peurach regarding statement of                  0.2       86.00
                          questioned transactions
03/27/21   C Kelleher     Finalize draft of statement in support of court's subject matter     1.8      774.00
                          jurisdiction and send same to Alex Peurach for review
03/27/21   A Peurach      Review and revise preliminary statement in support of                2.0   1,500.00
                          jurisdiction and lists of transactions for Jon Smith cross
                          examination
03/27/21   H Winsberg     Review and revise Hoplite notice of filing questions to present      0.5      467.50
                          to defendants in connection with the receiver hearing
03/28/21   C Kelleher     Review and revise preliminary statement in support of subject        0.4      172.00
                          matter jurisdiction and send same to Alex Peurach for review
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                      Desc
                         Declaration of Harris Winsberg Page 30 of 44
Invoice Date 04/14/21
Invoice Number 30141079
File No. 255018.000036
Page 7




Bay Point Advisors, LLC
Hoplite Loan Litigation


FEES FOR PROFESSIONAL SERVICES RENDERED THROUGH 03/31/21

Date       Tkpr           Description of Work Performed                                        Hours   Amount
03/28/21   A Peurach      Revise notice of filing list of transactions for cross examination     1.6   1,200.00
                          of Jon Smith; review and analyze Jon Smith deposition
                          transcript in preparation for cross examination
03/28/21   H Winsberg     Review and revise jurisdiction statement and correspond with           1.5   1,402.50
                          Alex Peurach regarding the same
03/29/21   C Kelleher     Review and revise supplemental statement in support of                 0.7      301.00
                          subject matter jurisdiction
03/29/21   C Kelleher     Draft cross examination of Hoplite board of directors                  3.0   1,290.00
                          representative for use at hearing
03/29/21   C Kelleher     Review Jon Smith cross examination and revise citations and            0.4      172.00
                          exhibits
03/29/21   A Peurach      Draft cross examination outline for Jon Smith; finalize notice of      5.0   3,750.00
                          transactions and statement in support of subject matter
                          jurisdiction; prepare for hearing on motion for receiver
03/29/21   H Winsberg     Review and revise notice of questions to be answered in court          1.7   1,589.50
                          and statement in support of subject matter jurisdiction; calls
                          with Marshall Glade on trial preparation
03/30/21   C Kelleher     Prepare exhibits for use at hearing and send same to office            1.5      645.00
                          services for printing and collating
03/30/21   C Kelleher     Finalize cross examinations for use at hearing                         0.9      387.00
03/30/21   A Peurach      Draft cross examination outline for Jon Smith; draft cross             5.5   4,125.00
                          examination outline for board members; telephone conference
                          with Marshall Glade and Harris Winsberg in preparation for
                          hearing; correspondence regarding preparation for hearing and
                          Defendants' bankruptcy filing; telephone conference with Harris
                          Winsberg regarding bankruptcy filing
03/30/21   H Winsberg     Prepare for hearing on motion to appoint a receiver; review            3.5   3,272.50
                          defendants new bankruptcy filings; correspond with the court
                          and opposing counsel regarding the recent bankruptcy filings
                          and next steps
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15         Desc
                         Declaration of Harris Winsberg Page 31 of 44
Invoice Date 04/14/21
Invoice Number 30141079
File No. 255018.000036
Page 8




Bay Point Advisors, LLC
Hoplite Loan Litigation


FEES FOR PROFESSIONAL SERVICES RENDERED THROUGH 03/31/21

Date       Tkpr            Description of Work Performed                          Hours      Amount




                                                                         Total:   190.0 119,818.50
                                                           Total Fees:                    $119,818.50



TIMEKEEPER TIME SUMMARY THROUGH 03/31/21

Name                                                                Rate          Hours      Amount
Kelleher, Christopher J.                                          430.00           73.8     31,734.00
Peurach, Alexandra S.                                             750.00           70.5     52,875.00
Ward, Catherine B.                                                305.00            4.0      1,220.00
Winsberg, Harris B.                                               935.00           41.7     38,989.50
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                 Desc
                         Declaration of Harris Winsberg Page 32 of 44
Invoice Date 04/14/21
Invoice Number 30141079
File No. 255018.000036
Page 9




Bay Point Advisors, LLC
Hoplite Loan Litigation


FOR COSTS AND EXPENSES INCURRED THROUGH 03/31/21

Date              Description                                                                    Amount
03/25/21          Court Reporter/Deposition Costs - VENDOR: JanaColter                               417.65
                  LLC INVOICE#: 20200507 DATE: 3/25/2021 3/24/21
                  Hearing Transcript
03/31/21          Court Reporter/Deposition Costs - VENDOR: Veritext                             3,348.25
                  INVOICE#: 4911647 DATE: 3/31/2021 Deposition of
                  Jonathan Lee Smith
03/25/21          Miscellaneous Expenses - VENDOR: Goerke, Ashley                                     55.74
                  INVOICE#: 4498975503251850 DATE: 3/25/2021
                  Ashley Goerke - Other, 03/19/21, Alexandra Peurach/
                  Deposition
03/30/21          Outside Courier Services - VENDOR: Georgia                                          16.99
                  Messenger Service, Inc. INVOICE#: 323439 DATE:
                  3/26/2021 Date:03/25/2021 Job Code:COLTER
                  To:JANA COLTER
                                                                                     Total:      3,838.63



                                                                   Total Fees & Costs:        $123,657.13
       Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15                              Desc
                         Declaration of Harris Winsberg Page 33 of 44


Troutman Pepper Hamilton Sanders LLP
305 Church at North Hills Street
Suite 1200
Raleigh, NC 27609

troutman.com



Federal ID No.:                                                                   Payment Remittance Address
XX-XXXXXXX                                                                        Troutman Pepper Hamilton Sanders LLP
                                                                                  P.O. Box 933652
Billing Inquiries:                                                                Atlanta, Georgia 31193-3652
404-885-2508



Bay Point Advisors, LLC                                                    Invoice Date                        04/14/21
Attn: Greg Jacobs                                                          Submitted by                       J A Wood
3050 Peachtree Road                                                        Direct Dial                    919-835-4138
Suite 2                                                                    Invoice No.                        30141079
Atlanta, GA 30305                                                          Firm Ref. No.                 255018.000036



RE:      Hoplite Loan Litigation

                                                          Total Amount of This Invoice                      $123,657.13




                                                     Electronic Payments
                                           Wells Fargo Bank, N.A., Atlanta, Georgia
                                                     ACH/ABA #061000227
                                                    WIRE/ABA #121000248
                                       To Credit Troutman Pepper Hamilton Sanders LLP
                                             Operating Account #2052700305792
                                              Reference Attorney: Justin A Wood
                                                   Reference Client: 255018
                                           From International Locations please add
                                               Swift Address/Code: WFBI US 6S




                  TO ENSURE PROPER CREDIT, PLEASE RETURN THIS PAGE WITH PAYMENT. THANK YOU!
Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15   Desc
                  Declaration of Harris Winsberg Page 34 of 44




            EXHIBIT B
            Case
=3583650$=>66$EQ    2:21-ap-01116-BR Doc 9-1 Filed      09/15/21 Entered 09/15/21 13:23:15 Desc
                                                      GQ3IGJ1KE$Rsvxlivr$Hmwxvmgx$Gsyvx
                                 Declaration of Harris Winsberg Page 35 of 44           8qsrxlw0GPSWIH0WXE]

                                               Y2W2$Hmwxvmgx$Gsyvx
                                                                  $
                                      Rsvxlivr$Hmwxvmgx$sj$Kisvkme$,Experxe-
                                GMZMP$HSGOIX$JSV$GEWI$'>$5>651gz1447;91QPF  $


 Fe}$Tsmrx$Getmxep$Tevxrivw$MM0$PT$z2$Lstpmxi0$Mrg2$ix$ep                              Hexi$Jmpih>$4536636465
 Ewwmkrih$xs>$Nyhki$Qmgleip$P2$Fvs{r                                                                          $
                                                                                       Hexi$Xivqmrexih>$4935736465
 Geywi>$5<>5=:5$Vegoixiivmrk$,VMGS-$Egx$                                               Nyv}$Hiqerh>$Rsri            $
                                                                                                           $
                                                                                       Rexyvi$sj$Wymx>$8;4$Vegoixiiv3Gsvvytx
                                                                                       Svkerm~exmsr
                                                                                                     $
                                                                                       Nyvmwhmgxmsr>$Jihivep$Uyiwxmsr
 Tpemrxmjj
 Fe}$Tsmrx$Getmxep$Tevxrivw$MM0$PT                                       vitviwirxih$f} Epi|erhve$Wtiev$Tiyvegl$
                                                                                        Xvsyxqer$Tittiv$Leqmpxsr$Werhivw$PPT$
                                                                                        :44$Tieglxvii$Wxviix$RI$
                                                                                        Wymxi$7444$
                                                                                        Experxe0$KE$7474<$
                                                                                        8481<<917565$
                                                                                        Iqemp>$epi|erhve2tiyveglDxvsyxqer2gsq$
                                                                                        PIEH$EXXSVRI]$                         $
                                                                                                            $
                                                                                        EXXSVRI]$XS$FI$RSXMGIH
                                                                                                                     $
                                                                                        Glvmwxstliv$Oippiliv$
                                                                                        Xvsyxqer$Tittiv$Leqmpxsr$Werhivw$
                                                                                        :44$Tieglxvii$Wxviix$
                                                                                        Wymxi$7444$
                                                                                        Experxe0$KE$7474<$
                                                                                        8481<<91697:$
                                                                                        Iqemp>$glvmw2oippilivDxvsyxqer2gsq$
                                                                                        PIEH$EXXSVRI]$                     $
                                                                                                            $
                                                                                        EXXSVRI]$XS$FI$RSXMGIH
                                                                                                                     $
                                                                                        Levvmw$F2$[mrwfivk$
                                                                                        Xvsyxqer$Werhivw0$PPT1EXP$
                                                                                        Fero$sj$Eqivmge$Tpe~e0$Wymxi$7444$
                                                                                        :44$Tieglxvii$Wx20$RI$
                                                                                        Experxe0$KE$7474<1665:$
                                                                                        8481<<917444$
                                                                                        Je|>$8481=:61:<=7$
                                                                                        Iqemp>
                                                                                        levvmw2{mrwfivkDxvsyxqerwerhivw2gsq$
                                                                                        PIEH$EXXSVRI]$                       $
                                                                                                            $
                                                                                        EXXSVRI]$XS$FI$RSXMGIH


 Z2
   $
 Hijirherx
 Lstpmxi0$Mrg2                                                           vitviwirxih$f} Psymw$V2$Gsler$
                                                                                        Gsler$Pe{$Kvsyt0$PPG$
lxxtw>33igj2kerh2ywgsyvxw2ksz3gkm1fmr3HoxVtx2tpC:454;4<=74:78:1Pc5c415                                                             53<
            Case
=3583650$=>66$EQ    2:21-ap-01116-BR Doc 9-1 Filed      09/15/21 Entered 09/15/21 13:23:15
                                                      GQ3IGJ1KE$Rsvxlivr$Hmwxvmgx$Gsyvx                             Desc
                                 Declaration of Harris Winsberg Page           36 of 44
                                                                        7784$Tieglxvii$Vh20$R2I2$
                                                                                       Xs{iv$5440$Wymxi$69;4$
                                                                                       Experxe0$KE$7476:$
                                                                                       8481<=515;;4$
                                                                                       Iqemp>$pgslerDgslerpe{kvsyt2gsq$
                                                                                       EXXSVRI]$XS$FI$RSXMGIH

 Hijirherx
 Lstpmxi$Irxivxemrqirx0$Mrg2                                             vitviwirxih$f} Psymw$V2$Gsler$
                                                                                        ,Wii$efszi$jsv$ehhviww-$
                                                                                        EXXSVRI]$XS$FI$RSXMGIH  $

 Hijirherx
 Nsrexler$Pii$Wqmxl                                                      vitviwirxih$f} Psymw$V2$Gsler$
                                                                                        ,Wii$efszi$jsv$ehhviww-$
                                                                                        EXXSVRI]$XS$FI$RSXMGIH  $

 yrors{r
 Gspyqfme$Wxexi$Fero                                                     vitviwirxih$f} K{irhsp}r$N2$Kshjvi}$
                                                                                        Tspwmrippm$
                                                                                        5645$[$Tieglxvii$Wx$
                                                                                        Wymxi$5544$
                                                                                        Experxe0$KE$7474=$
                                                                                        84816971:46=$
                                                                                        Iqemp>$kkshjvi}Dtspwmrippm2gsq$
                                                                                        EXXSVRI]$XS$FI$RSXMGIH $


  Hexi$Jmpih            '    Hsgoix$Xi|x
  4536636465             5$ GSQTPEMRX$jmpih$f}$Fe}$Tsmrx$Getmxep$Tevxrivw$MM0$PT2$,Jmpmrk$jii$(8462440$vigimtx
                            ryqfiv$EKERHG154:7=7;5-$,Exxeglqirxw>$'$5$I|lmfmx$1E$1Iqemp0$'$6$I|lmfmx$1F$1
                            Pmgirwi$Ekviiqirx0$'$7$I|lmfmx$1G$1Pmgirwi$Ekviiqirx0$'$8$I|lmfmx$1H$1Eguymwmxmsr
                            Ekviiqirx0$'$9$I|lmfmx$1I$1Pser$Ekviiqirx0$'$:$I|lmfmx$1J$1Rsxi0$'$;$I|lmfmx$1K$1
                            Kyeverx}$Ekviiqirx0$'$<$I|lmfmx$1L$1Jsvfievergi$Ekviiqirx0$'$=$I|lmfmx$1M$1Wigsrh
                            Jsvfievergi0$'$54$I|lmfmx$1N$1Iqemp0$'$55$I|lmfmx$1O$1Iqemp0$'$56$I|lmfmx$1P$1Pmgirwi
                            Ekviiqirx0$'$57$I|lmfmx$1Q$1Gsrwirx$Pixxiv3$Wxerhf}$Ekviiqirx3WFE$Pser0$'$58$I|lmfmx
                            1R$1Pmir$Wievgl$Givxmjmgexiw0$'$59$Gmzmp$Gsziv$Wliix-,ist-$Tpiewi$zmwmx$syv${ifwmxi$ex
                            lxxt>33{{{2kerh2ywgsyvxw2ksz3gsqqsrp}1ywih1jsvqw$xs$sfxemr$Tvixvmep$Mrwxvygxmsrw$erh
                            Tvixvmep$Ewwsgmexih$Jsvqw${lmgl$mrgpyhiw$xli$Gsrwirx$Xs$Tvsgiih$Fijsvi$Y2W2$Qekmwxvexi
                            jsvq2$,Irxivih>$4536936465-
  4536636465             6$ Givxmjmgexi$sj$Mrxiviwxih$Tivwsrw$erh$Gsvtsvexi$Hmwgpswyvi$Wxexiqirx$f}$Fe}$Tsmrx$Getmxep
                            Tevxrivw$MM0$PT$mhirxmj}mrk$Sxliv$Ejjmpmexi0$Fe}$Tsmrx$Ehzmwsvw0$PPG$jsv$Fe}$Tsmrx$Getmxep
                            Tevxrivw$MM0$PT2$,ist-$,Irxivih>$4536936465-
  4536636465             7$ Iqivkirg}$QSXMSR$xs$Ettsmrx$Vigimziv${mxl$Qiqsverhyq$sj$Pe{$Mr$Wyttsvx$f}$Fe}
                            Tsmrx$Getmxep$Tevxrivw$MM0$PT2$,Exxeglqirxw>$'$5$Qiqsverhyq$sj$Pe{-,ist-$Qshmjmih$sr
                            536=36465$,fkx-2$,Irxivih>$4536936465-
  4536936465             8$ Ipigxvsrmg$Wyqqsrw$Mwwyih$ew$xs$Lstpmxi0$Mrg22$,ist-$,Irxivih>$4536936465-
  4536936465             9$ Ipigxvsrmg$Wyqqsrw$Mwwyih$ew$xs$Lstpmxi$Irxivxemrqirx0$Mrg22$,ist-$,Irxivih>$4536936465-
  4536936465             :$ Ipigxvsrmg$Wyqqsrw$Mwwyih$ew$xs$Nsrexler$Pii$Wqmxl2$,ist-$,Irxivih>$4536936465-

lxxtw>33igj2kerh2ywgsyvxw2ksz3gkm1fmr3HoxVtx2tpC:454;4<=74:78:1Pc5c415                                                     63<
            Case
             2:21-ap-01116-BR Doc 9-1 Filed
=3583650$=>66$EQ                                   09/15/21 Entered 09/15/21 13:23:15 Desc
                                                 GQ3IGJ1KE$Rsvxlivr$Hmwxvmgx$Gsyvx

  4536936465               Declaration  of Harris Winsberg      Page 37 of 44
                 $ RMRXL$EQIRHQIRX$XS$KIRIVEP$SVHIV$64145$VI>$GSYVX$STIVEXMSRW
                   YRHIV$XLI$I\MKIRX$GMVGYQWXERGIW$GVIEXIH$F]$GSZMH15=$ERH
                   VIPEXIH$GSVSRE$ZMVYW2$Wmkrih$f}$Nyhki$Xlsqew$[2$Xlvewl0$Nv2$sr$563<3642$,ist-
                   ,Irxivih>$4536936465-
  4536936465             ;$ WXERHMRK$SVHIV$vikevhmrk$gmzmp$pmxmkexmsr2$Wmkrih$f}$Nyhki$Qevo$L2$Gslir$sr
                            53693652$,nte-$,Irxivih>$4536936465-
  4536;36465             <$ SVHIV$SJ$VIGYWEP2$Nyhki$Qevo$L2$Gslir$vigywih2$Gewi$viewwmkrih$xs$Nyhki$Qmgleip
                            P2$Fvs{r$jsv$epp$jyvxliv$tvsgiihmrkw$RSXMGI$XS$EPP$GSYRWIP$SJ$VIGSVH>$Xli
                            Nyhki$hiwmkrexmsr$mr$xli$gmzmp$egxmsr$ryqfiv$ewwmkrih$xs$xlmw$gewi$lew$fiir$glerkih$xs
                            5>651gz17;91QPF2$Tpiewi$qeoi$rsxi$sj$xlmw$glerki$mr$svhiv$xs$jegmpmxexi$xli$hsgoixmrk$sj
                            tpiehmrkw$mr$xlmw$gewi2$Wmkrih$f}$Nyhki$Qevo$L2$Gslir$sr$536;3652$,nte-$,Irxivih>
                            4536;36465-
  4536;36465             =$ VIUYIWX$JSV$[EMZIV$sj$Wivzmgi$qempih$xs$Lstpmxi0$Mrg2$sr$536;36465$2$,Tiyvegl0
                            Epi|erhve-$Qshmjmih$sr$536<36465$xs$ihmx$xi|x$xs$eggyvexip}$vijpigx$i1jmpih$hsgyqirx,nxe-2
                            ,Irxivih>$4536;36465-
  4536;36465           54$ HSGYQIRX$JMPIH$MR$IVVSVRSXMGI$f}$Fe}$Tsmrx$Getmxep$Tevxrivw$MM0$PT$sj$e
                           Pe{wymx$erh$Viuyiwx$xs$[emzi$Wivzmgi$sj$e$Wyqqsrw$ew$xs$Lstpmxi$Irxivxemrqirx0$Mrg2
                           ,Tiyvegl0$Epi|erhve-$Hsgyqirx$xs$fi$vi1jmpih0$tiv$gepp$jvsq$gsyrwip$sr$536;36465$,jiq-2
                           ,Irxivih>$4536;36465-
  4536;36465           55$ VIUYIWX$JSV$[EMZIV$sj$Wivzmgi$qempih$xs$Nsrexler$Pii$Wqmxl$sr$536;36465$2
                           ,Tiyvegl0$Epi|erhve-$Qshmjmih$sr$536<36465$xs$ihmx$xi|x$xs$eggyvexip}$vijpigx$i1jmpih
                           hsgyqirx,nxe-2$,Irxivih>$4536;36465-
  4536;36465           56$ VIUYIWX$JSV$[EMZIV$sj$Wivzmgi$qempih$xs$Lstpmxi$Irxivxemrqirx0$Mrg20$sr$536;36465
                           2$,Tiyvegl0$Epi|erhve-$Qshmjmih$sr$536<36465$xs$ihmx$xi|x$xs$eggyvexip}$vijpigx$i1jmpih
                           hsgyqirx$,nxe-2$,Irxivih>$4536;36465-
  4536<36465              $ Rsxmjmgexmsr$sj$Hsgoix$Gsvvigxmsr$vi$55$Rsxmgi$,Sxliv-0$56$Rsxmgi$,Sxliv-0$=$Rsxmgi
                            ,Sxliv-2$Mrgsvvigx$izirxw$ywih2$Xli$Gpivo$lew$qehi$xli$rigiwwev}$gsvvigxmsrw2$,nxe-
                            ,Irxivih>$4536<36465-
  4536<36465           57$ XIRXL$EQIRHQIRX$XS$KIRIVEP$SVHIV$64145$VI>$GSYVX$STIVEXMSRW
                           YRHIV$XLI$I\MKIRX$GMVGYQWXERGIW$GVIEXIH$F]$GSZMH15=$ERH
                           VIPEXIH$GSVSREZMVYW2$Wmkrih$f}$Nyhki$Xlsqew$[2$Xlvewl0$Nv2$sr$4536;364652
                           ,ehk-$,EHM-$,Irxivih>$4536<36465-
  4536=36465           58$ [EMZIV$SJ$WIVZMGI$Vixyvrih$I|igyxih$f}$Fe}$Tsmrx$Getmxep$Tevxrivw$MM0$PT2$Lstpmxi0
                           Mrg2${emziv$qempih$sr$536;364650$erw{iv$hyi$736=364652$,Tiyvegl0$Epi|erhve-$,Irxivih>
                           4536=36465-
  4536=36465           59$ [EMZIV$SJ$WIVZMGI$Vixyvrih$I|igyxih$f}$Fe}$Tsmrx$Getmxep$Tevxrivw$MM0$PT2$Lstpmxi
                           Irxivxemrqirx0$Mrg2${emziv$qempih$sr$536;364650$erw{iv$hyi$736=364652$,Tiyvegl0
                           Epi|erhve-$,Irxivih>$4536=36465-
  4536=36465           5:$ [EMZIV$SJ$WIVZMGI$Vixyvrih$I|igyxih$f}$Fe}$Tsmrx$Getmxep$Tevxrivw$MM0$PT2$Nsrexler
                           Pii$Wqmxl${emziv$qempih$sr$536;364650$erw{iv$hyi$736=364652$,Tiyvegl0$Epi|erhve-
                           ,Irxivih>$4536=36465-
  4536=36465           5;$ WXERHMRK$SVHIV$vikevhmrk$gmzmp$pmxmkexmsr2$Wmkrih$f}$Nyhki$Qmgleip$P2$Fvs{r$sr
                           5355364652$,fkx-$,Irxivih>$4536=36465-
  4536=36465           5<$ GIVXMJMGEXI$SJ$WIVZMGI$vi$7$QSXMSR$xs$Ettsmrx$Vigimziv$f}$Fe}$Tsmrx$Getmxep
                           Tevxrivw$MM0$PT2,Tiyvegl0$Epi|erhve-$,Irxivih>$4536=36465-

lxxtw>33igj2kerh2ywgsyvxw2ksz3gkm1fmr3HoxVtx2tpC:454;4<=74:78:1Pc5c415                                                   73<
            Case
             2:21-ap-01116-BR Doc 9-1 Filed
=3583650$=>66$EQ                                      09/15/21 Entered 09/15/21 13:23:15 Desc
                                                    GQ3IGJ1KE$Rsvxlivr$Hmwxvmgx$Gsyvx

  4634636465                Declaration   of Harris  Winsberg      Page 38 of 44
                 $ SVHIV$,f}$hsgoix$irxv}$srp}-2$Xli$Gsyvx$WIXW$e$lievmrk$zme$zmhisgsrjivirgi$,^ssq-
                   sr$Tpemrxmjj+w$7$Iqivkirg}$Qsxmsr$xs$Ettsmrx$Vigimziv$jsv$Jvmhe}0$Jifvyev}$90$64650$ex
                   54>44$e2q2$Xli$Gsyvx$SVHIVW$Tpemrxmjj$xs$mqqihmexip}$wivzi$e$gst}$sj$xlmw$svhiv$sr
                   gsyrwip$jsv$Hijirherxw0${ls$mw$viuymvih$xs$ettiev$ex$Jvmhe}+w$lievmrk2$Xli$Gsyvx$SVHIVW
                   Hijirherxw$xs$viwtsrh$xs$xli$qsxmsr$rs$pexiv$xler$56>44$t2q2$,rssr-$sr$Xlyvwhe}0
                   Jifvyev}$80$64652$Kmzir$Tpemrxmjj+w$viuyiwx$jsv$i|tihmxih$vipmij0$xli$Gsyvx$SVHIVW0$rs
                   pexiv$xler$56>44$t2q2$,rssr-$sr$Xlyvwhe}0$Jifvyev}$80$64650$Tpemrxmjj$xs$jmpi$erh$iqemp$xs
                   xli$Gsyvxvssq$Hityx}$Gpivo$,FirneqmrcXlyvqerDkerh2ywgsyvxw2ksz-$mr$Qmgvswsjx$[svh
                   jsvqex$e$tvstswih$svhiv$kverxmrk$mxw$qsxmsr2$F}$viuymvmrk$e$tvstswih$svhiv$fi$jmpih0$xli
                   Gsyvx$mw$rsx$wykkiwxmrk$xlex$mx$lew$vieglih$er}$hixivqmrexmsr$sr$xli$qsxmsr2$Gsrrigxmsr
                   mrwxvygxmsrw$jsv$xli$lievmrk$evi$ew$jspps{w>
                   lxxtw>33kerhywgsyvxw2~ssqksz2gsq3n35:5454887:2$Qiixmrk$MH>$5:5$454$887:2$Tewwgshi>
                   =674492$Gepp1mr$ryqfiv>$51:8:1<6<1;:::2$]sy$qywx$jspps{$xli$mrwxvygxmsrw$sj$xli$Gsyvx
                   jsv$viqsxi$tvsgiihmrkw$ezempefpi$livi2$Xli$tvsgihyvi$jsv$jmpmrk$hsgyqirxev}$i|lmfmxw
                   ehqmxxih$hyvmrk$xli$tvsgiihmrk$mw$ezempefpi$livi2$Tlsxskvetlmrk0$vigsvhmrk0$sv
                   fvsehgewxmrk$sj$er}$nyhmgmep$tvsgiihmrkw0$mrgpyhmrk$tvsgiihmrkw$liph$f}$zmhis
                   xipigsrjivirgmrk$sv$xipitlsri$gsrjivirgmrk0$mw$wxvmgxp}$erh$efwspyxip}$tvslmfmxih2$Svhivih
                   f}$Nyhki$Qmgleip$P2$Fvs{r$sr$636364652$,fkx-$,Irxivih>$4634636465-
  4634636465           5=$ RSXMGI$sj$Ettievergi$f}$Psymw$V2$Gsler$sr$filepj$sj$Lstpmxi$Irxivxemrqirx0$Mrg20
                           Lstpmxi0$Mrg20$Nsrexler$Pii$Wqmxl$,Gsler0$Psymw-$,Irxivih>$4634636465-
  4634636465           64$ GIVXMJMGEXI$SJ$WIVZMGI$vi$Rsxmgi$sj$Zmhis3Xipitlsri$Tvsgiihmrk0$f}$Fe}$Tsmrx
                           Getmxep$Tevxrivw$MM0$PT2,Tiyvegl0$Epi|erhve-$Qshmjmih$sr$63736465$xs$ihmx$xi|x$xs$viqszi
                           i|giww$tyrgxyexmsr,nxe-2$,Irxivih>$4634636465-
  4634836465              $ SVHIV$,f}$hsgoix$irxv}$srp}-2$Gsyrwip$jsv$Hijirherxw$lew$viuyiwxih$e$gsrxmryergi$sj
                            xli$lievmrk$wix$jsv$63936465$erh$xli$jmpmrk$hiehpmri$sj$638364652$Lezmrk$gsrwmhivih$xli
                            viuyiwx0$mx$mw$KVERXIH2$Xli$Gsyvx$GSRXMRYIW$xli$lievmrk$zme$zmhisgsrjivirgi
                            ,^ssq-$sr$Tpemrxmjj+w$7$Iqivkirg}$Qsxmsr$xs$Ettsmrx$Vigimziv$xs$[ihriwhe}0$Jifvyev}
                            540$64650$ex$6>44$t2q2$Xli$Gsyvx$SVHIVW$Hijirherxw$xs$viwtsrh$xs$xli$qsxmsr$rs$pexiv
                            xler$56>44$t2q2$,rssr-$sr$Qsrhe}0$Jifvyev}$<0$64652$Kmzir$Tpemrxmjj+w$viuyiwx$jsv
                            i|tihmxih$vipmij0$xli$Gsyvx$SVHIVW0$rs$pexiv$xler$56>44$t2q2$,rssr-$sr$Qsrhe}0
                            Jifvyev}$<0$64650$Tpemrxmjj$xs$jmpi$erh$iqemp$xs$xli$Gsyvxvssq$Hityx}$Gpivo
                            ,FirneqmrcXlyvqerDkerh2ywgsyvxw2ksz-$mr$Qmgvswsjx$[svh$jsvqex$e$tvstswih$svhiv
                            kverxmrk$mxw$qsxmsr2$F}$viuymvmrk$e$tvstswih$svhiv$fi$jmpih0$xli$Gsyvx$mw$rsx$wykkiwxmrk$xlex
                            mx$lew$vieglih$er}$hixivqmrexmsr$sr$xli$qsxmsr2$Gsrrigxmsr$mrwxvygxmsrw$jsv$xli$lievmrk$evi
                            ew$jspps{w>$lxxtw>33kerhywgsyvxw2~ssqksz2gsq3n35:5454887:2$Qiixmrk$MH>$5:5$454$887:2
                            Tewwgshi>$=674492$Gepp1mr$ryqfiv>$51:8:1<6<1;:::2$]sy$qywx$jspps{$xli$mrwxvygxmsrw$sj
                            xli$Gsyvx$jsv$viqsxi$tvsgiihmrkw$ezempefpi$livi2$Xli$tvsgihyvi$jsv$jmpmrk$hsgyqirxev}
                            i|lmfmxw$ehqmxxih$hyvmrk$xli$tvsgiihmrk$mw$ezempefpi$livi2$Tlsxskvetlmrk0$vigsvhmrk0$sv
                            fvsehgewxmrk$sj$er}$nyhmgmep$tvsgiihmrkw0$mrgpyhmrk$tvsgiihmrkw$liph$f}$zmhis
                            xipigsrjivirgmrk$sv$xipitlsri$gsrjivirgmrk0$mw$wxvmgxp}$erh$efwspyxip}$tvslmfmxih2$Svhivih
                            f}$Nyhki$Qmgleip$P2$Fvs{r$sr$638364652$,fkx-$,Irxivih>$4634836465-
  4634<36465           65$ VIWTSRWI$vi$7$Iqivkirg}$QSXMSR$xs$Ettsmrx$Vigimziv$jmpih$f}$Lstpmxi
                           Irxivxemrqirx0$Mrg20$Lstpmxi0$Mrg20$Nsrexler$Pii$Wqmxl2$,Exxeglqirxw>$'$5$I|lmfmx$50$'$6
                           I|lmfmx$6-,Gsler0$Psymw-$Qshmjmih$sr$63<36465$xs$ihmx$xi|x$erh$viqszi$hsyfpi${svhmrk
                           ,nxe-2$,Irxivih>$4634<36465-
  4634<36465           66$ RSXMGI$Sj$Jmpmrk$Tvstswih$Vigimzivwlmt$Svhiv$f}$Fe}$Tsmrx$Getmxep$Tevxrivw$MM0$PT$vi$7
                           Iqivkirg}$QSXMSR$xs$Ettsmrx$Vigimziv$,Exxeglqirxw>$'$5$Tvstswih$Svhiv-,Tiyvegl0
                           Epi|erhve-$,Irxivih>$4634<36465-
  4635436465              $ RSXMGI$GSRZIVXMRK$LIEVMRK$,f}$hsgoix$irxv}$srp}->$Xli$Gsyvx$GSRZIVXW$xli
                            lievmrk$sr$Tpemrxmjj+w$7$Iqivkirg}$Qsxmsr$xs$Ettsmrx$Vigimziv$xs$er$mr$tivwsr$lievmrk$xs

lxxtw>33igj2kerh2ywgsyvxw2ksz3gkm1fmr3HoxVtx2tpC:454;4<=74:78:1Pc5c415                                                  83<
            Case
=3583650$=>66$EQ    2:21-ap-01116-BR Doc 9-1 Filed         09/15/21 Entered 09/15/21 13:23:15 Desc
                                                         GQ3IGJ1KE$Rsvxlivr$Hmwxvmgx$Gsyvx
                                   Declaration of Harris  Winsberg      Page 39 of 44
                          xeoi$tpegi$sr$635436465$ex$6>44$TQ$mr$EXPE$Gsyvxvssq$5=4:$fijsvi$Nyhki$Qmgleip$P2
                          Fvs{r2$,fkx-$,Irxivih>$4635436465-
  4635436465           68$ Qmryxi$Irxv}$jsv$tvsgiihmrkw$liph$fijsvi$Nyhki$Qmgleip$P2$Fvs{r>$Qsxmsr$Lievmrk$liph
                           sr$635436465$vi$7$Iqivkirg}$QSXMSR$xs$Ettsmrx$Vigimziv$jmpih$f}$Fe}$Tsmrx$Getmxep
                           Tevxrivw$MM0$PT2$Xli$Gsyvx$lievh$evkyqirx$sr$xli$qsxmsr2$Tpemrxmjj$tviwirxih$xli$jspps{mrk
                           {mxriww>$Glerhpiv$Vmivwsr2$Xli$jspps{mrk$i|lmfmxw${ivi$ehqmxxih>$Tpemrxmjj+w$i|lmfmxw$E0$F0
                           G0$H0$I0$J0$K0$L0$M0$N0$O0$P0$S0$T0$U0$V0$W0$X0$erh$Y2$Xli$tevxmiw$wlepp$wyfqmx$e$tvstswih
                           svhiv$xs$xli$Gsyvx2$,Gsyvx$Vitsvxiv$Nere$F2$Gspxiv-,nxe-$,Irxivih>$4635536465-
  4635536465           67$ RSXMGI$sj$Ettievergi$f}$K{irhsp}r$N2$Kshjvi}$sr$filepj$sj$Gspyqfme$Wxexi$Fero
                           ,Kshjvi}0$K{irhsp}r-$,Irxivih>$4635536465-
  4635536465           69$ Tpemrxmjj+w$I|lmfmxw$ehqmxxih$erh$vixemrih$ex$xli$68$Qsxmsr$Lievmrk$lezi$fiir$vigimzih
                           jvsq$Gsyvxvssq$Hityx}$erh$tpegih$mr$xli$gywxsh}$sj$xli$Vigsvhw$Gpivow2$,Exxeglqirxw>$'
                           5$I|lmfmx$E0$'$6$I|lmfmx$F0$'$7$I|lmfmx$G0$'$8$I|lmfmx$H0$'$9$I|lmfmx$I0$'$:$I|lmfmx$J0$'$;
                           I|lmfmx$K0$'$<$I|lmfmx$L0$'$=$I|lmfmx$M0$'$54$I|lmfmx$N0$'$55$I|lmfmx$O0$'$56$I|lmfmx$P0$'$57
                           I|lmfmx$S0$'$58$I|lmfmx$T0$'$59$I|lmfmx$U0$'$5:$I|lmfmx$V0$'$5;$I|lmfmx$W0$'$5<$I|lmfmx$X0$'
                           5=$I|lmfmx$Y-,hhq-$,Irxivih>$4635536465-
  4635536465           6:$ RSXMGI$XS$GSYRWIP$SJ$VIGSVH$vikevhmrk$VIGPEQEXMSR$ERH$HMWTSWMXMSR
                           SJ$YRGPEMQIH$Hsgyqirxev}$I\LMFMXW$tyvwyerx$xs$Psgep$Vypi$;=25H2$Vi>$69
                           I|lmfmxw2$,hhq-$,Irxivih>$4635536465-
  4635536465           6;$ SVHIV2$Fe}$Tsmrx+w$7$Qsxmsr$jsv$Ettsmrxqirx$sj$Vigimziv$mw$GSRXMRYIH$sr$xli$xivqw
                           erh$gsrhmxmsrw$wix$jsvxl$livimr2$E$lievmrk$mw$wix$fijsvi$xlmw$Gsyvx$mr$xli$Yrmxih$Wxexiw
                           Gsyvxlsywi$psgexih$ex$;9$Xih$Xyvriv$Hvmzi$W[0$Experxe0$Kisvkme$747470$Gsyvxvssq$5=4:0
                           sr$Qevgl$680$64650$ex$54>44$e2q20$ex${lmgl$xmqi$Fe}$Tsmrx0$Hijirherxw0$erh$er}$sxliv
                           ejjigxih$tivwsrw$wlepp$ettiev$fijsvi$xli$Gsyvx$xs$tvszmhi$xli$Gsyvx${mxl$er}$vipizerx
                           ythexiw$vikevhmrk$xli$wxexyw$sj$xli$mqtpiqirxexmsr$sj$xli$vipmij$wix$jsvxl$mr$xlmw$Svhiv0$er}
                           vipizerx$mrjsvqexmsr$sfxemrih$hyvmrk$xli$mqtpiqirxexmsr$sj$xli$vipmij$wix$jsvxl$mr$xlmw
                           Svhiv0$erh$xs$ehzmwi$xli$Gsyvx${lixliv$e$jyvxliv$gsrxmryergi$sj$xli$Qsxmsr$,Hox2$7-$mw
                           {evverxih$yrhiv$xli$gmvgyqwxergiw2$Xlmw$Svhiv$erh$tvipmqmrev}$mrnyrgxmsr$wlepp$gsrxmryi
                           mr$jypp$jsvgi$erh$ijjigx$yrxmp$jyvxliv$svhiv$sj$xlmw$Gsyvx0$erh$xlmw$Gsyvx$vixemrw$nyvmwhmgxmsr
                           sj$xlmw$qexxiv$jsv$epp$tyvtswiw2$Er}$zmspexmsr$sj$xli$xivq,w-$sj$xlmw$svhiv${mpp$fi$tyrmwlefpi
                           f}$gsrxiqtx$erh$sxliv$ettvstvmexi$vipmij$xlex$xlmw$Gsyvx$jmrhw$nywx$erh$tvstiv2$,Wii$svhiv
                           jsv$hixempw2-$Wmkrih$f}$Nyhki$Qmgleip$P2$Fvs{r$sr$6355364652$,fkx-$,Irxivih>$4635536465-
  4635536465              $ Wix$Hiehpmriw3Lievmrkw>$Lievmrk$wix$jsv$736836465$ex$54>44$EQ$mr$EXPE$Gsyvxvssq$5=4:
                            fijsvi$Nyhki$Qmgleip$P2$Fvs{r2$,fkx-$,Irxivih>$4635536465-
  4635536465           6<$ Qmryxi$Irxv}$jsv$tvsgiihmrkw$liph$fijsvi$Nyhki$Qmgleip$P2$Fvs{r>$Wxexyw$Gsrjivirgi
                           liph$sr$6355364652$Xipigsrjivirgi$liph$vikevhmrk$Tpemrxmjj+w$7$Qsxmsr$xs$Ettsmrx$Vigimziv2
                           ,Gsyvx$Vitsvxiv$Nere$F2$Gspxiv-,nxe-$,Irxivih>$4635636465-
  4636636465           6=$ QSXMSR$xs$Hmwqmww$erh$Viuyiwx$jsv$I|tihmxih$Lievmrk${mxl$Fvmij$Mr$Wyttsvx$f}$Lstpmxi
                           Irxivxemrqirx0$Mrg20$Lstpmxi0$Mrg20$Nsrexler$Pii$Wqmxl2$,Exxeglqirxw>$'$5$Fvmij-,Gsler0
                           Psymw-$2$Ehhih$QSXMSR$jsv$Lievmrk$sr$636736465$,nxe-2$Qshmjmih$sr$636736465?$exxeglih
                           fvmij1thj$gsvvytx,nxe-2$,Irxivih>$4636636465-
  4636636465           74$ QIQSVERHYQ$mr$Wyttsvx$vi$6=$QSXMSR$xs$Hmwqmww$erh$Viuyiwx$jsv$I|tihmxih
                           Lievmrk${mxl$Fvmij$Mr$Wyttsvx$f}$Lstpmxi$Irxivxemrqirx0$Mrg20$Lstpmxi0$Mrg20$Nsrexler$Pii
                           Wqmxl2$,Gsler0$Psymw-$Qshmjmih$sr$636736465$xs$ihmx$xi|x$xs$eggyvexip}$vijpigx$i1jmpih
                           hsgyqirx$,nxe-2$,Irxivih>$4636636465-
  4636736465              $ Rsxmjmgexmsr$sj$Hsgoix$Gsvvigxmsr$vi$6=$QSXMSR$xs$Hmwqmww$QSXMSR$jsv$Lievmrk2$X{s1
                            tevx$qsxmsr$jmpih$ew$sri1tevx2$Xli$Gpivo$lew$qehi$xli$rigiwwev}$gsvvigxmsrw2$,nxe-$,Irxivih>
                            4636736465-
lxxtw>33igj2kerh2ywgsyvxw2ksz3gkm1fmr3HoxVtx2tpC:454;4<=74:78:1Pc5c415                                                   93<
            Case
             2:21-ap-01116-BR Doc 9-1 Filed
=3583650$=>66$EQ                                    09/15/21 Entered 09/15/21 13:23:15 Desc
                                                  GQ3IGJ1KE$Rsvxlivr$Hmwxvmgx$Gsyvx
                            Declaration of Harris Winsberg Page 40 of 44
  4636736465     $ Rsxmjmgexmsr$sj$Hsgoix$Gsvvigxmsr$vi$74$QSXMSR$xs$Wyttpiqirx2$Mrgsvvigx$izirx$ywih2
                   Xli$Gpivo$lew$qehi$xli$rigiwwev}$gsvvigxmsrw$erh$xivqih$xli$qsxmsr2$,nxe-$,Irxivih>
                   4636736465-
  4734<36465           75$ EQIRHIH$GSQTPEMRX$ekemrwx$Lstpmxi$Irxivxemrqirx0$Mrg20$Lstpmxi0$Mrg20$Nsrexler
                           Pii$Wqmxl$jmpih$f}$Fe}$Tsmrx$Getmxep$Tevxrivw$MM0$PT2$,Exxeglqirxw>$'$5$I|$E$1$Iqemp0$'$6
                           I|$F$1$Pmgirwi$Ekviiqirx0$'$7$I|$G$1$Pmgirwi$Ekviiqirx0$'$8$I|$H$1$Eguymwmxmsr
                           Ekviiqirx0$'$9$I|$I$1$Pser$Ekviiqirx0$'$:$I|$J$1$Rsxi0$'$;$I|$K$1$Kyeverx}$Ekviiqirx0
                           '$<$I|$L$1$Jsvfievergi$Ekviiqirx0$'$=$I|$M$1$Wigsrh$Jsvfievergi$Ekviiqirx0$'$54$I|$N$1
                           Iqemp0$'$55$I|$O$1$Iqemp0$'$56$I|$P$1$Pmgirwi$Ekviiqirx0$'$57$I|$Q$1$Pixxiv0$'$58$I|$R$1
                           Pmir$Wievgl$Givxmjmgexiw0$'$59$I|$S$1$Iqemp0$'$5:$I|$T$1$Iqemp0$'$5;$I|$U$1$Wxerhf}
                           Gvihmxsv+w$Ekviiqirx0$'$5<$I|$V$1$Iqemp0$'$5=$I|$W$1$Iqemp0$'$64$I|$X$1$Iqemp0$'$65$I|$Y
                           1$YGG$Jmrergmrk$Wxexiqirx-,Tiyvegl0$Epi|erhve-$Tpiewi$zmwmx$syv${ifwmxi$ex
                           lxxt>33{{{2kerh2ywgsyvxw2ksz3gsqqsrp}1ywih1jsvqw$xs$sfxemr$Tvixvmep$Mrwxvygxmsrw$erh
                           Tvixvmep$Ewwsgmexih$Jsvqw${lmgl$mrgpyhiw$xli$Gsrwirx$Xs$Tvsgiih$Fijsvi$Y2W2$Qekmwxvexi
                           jsvq2$,Irxivih>$4734<36465-
  4734=36465              $ SVHIV$,f}$hsgoix$irxv}$srp}-$hir}mrk$ew$qssx$Hijirherxw+$6=$Qsxmsr$xs$Hmwqmww$mr$xli
                            pmklx$sj$Tpemrxmjj+w$75$Eqirhih$Gsqtpemrx2$Svhivih$f}$Nyhki$Qmgleip$P2$Fvs{r$sr
                            73=364652$,fkx-$,Irxivih>$4734=36465-
  4735436465           76$ IPIZIRXL$EQIRHQIRX$XS$KIRIVEP$SVHIV$64145$VI>$GSYVX$STIVEXMSRW
                           YRHIV$XLI$I\MKIRX$GMVGYQWXERGIW$GVIEXIH$F]$GSZMH15=$ERH
                           VIPEXIH$GSVSREZMVYW2$Wmkrih$f}$Nyhki$Xlsqew$[2$Xlvewl0$Nv2$sr$4734=36465
                           ,ehk-$,EHM-$,Irxivih>$4735436465-
  4735:36465           77$ RSXMGI$sj$Ettievergi$f}$Nslr$H2$Ipvsh$sr$filepj$sj$Tsvxe$Tippi|0$PPG$,Ipvsh0$Nslr-
                           ,Irxivih>$4735:36465-
  4735<36465              $ Tpemrxmjj+w$hsgyqirxev}$i|lmfmxw$69$jvsq$xli$Qsxmsr$Lievmrk$liph$sr$Jifvyev}$540$64650
                            {ivi$hiwxvs}ih$ew$hmvigxih$mr$6:$I|lmfmx$Vixyvr$Rsxmjmgexmsr$,qig-$,Irxivih>$4735<36465-
  4736636465           78$ QIQSVERHYQ$mr$Wyttsvx$sj$Qsxmsr$xs$Hmwqmww$Zivmjmih$Eqirhih$Gsqtpemrx$erh
                           Viuyiwx$jsv$I|tihmxih$Lievmrk${mxl$Fvmij$Mr$Wyttsvx$f}$Lstpmxi$Irxivxemrqirx0$Mrg20
                           Lstpmxi0$Mrg20$Nsrexler$Pii$Wqmxl2$,Gsler0$Psymw-$Qshmjmih$sr$736636465$xs$ihmx$xi|x$xs
                           eggyvexip}$vijpigx$i1jmpih$hsgyqirx,nxe-2$,Irxivih>$4736636465-
  4736636465              $ Rsxmjmgexmsr$sj$Hsgoix$Gsvvigxmsr$vi$78$QSXMSR$xs$Hmwqmww$Zivmjmih$Eqirhih$Gsqtpemrx
                            erh$Viuyiwx$jsv$I|tihmxih$Lievmrk2$Mrgsvvigx$thj$jmpih$erh$izirx$ywih2$Gpivo$lew$qehi$xli
                            rigiwwev}$gsvvigxmsrw$erh$xivqih$qsxmsr2$Exxsvri}$rsxmjmih$xs$jmpi$Qsxmsr2$,nxe-$,Irxivih>
                            4736636465-
  4736636465           79$ QSXMSR$xs$Hmwqmww$Zivmjmih$Eqirhih$Gsqtpemrx$erh$Viuyiwx$jsv$I|tihmxih$Lievmrk
                           {mxl$78$Qiqsverhyq$Mr$Wyttsvx$f}$Lstpmxi$Irxivxemrqirx0$Mrg20$Lstpmxi0$Mrg20$Nsrexler
                           Pii$Wqmxl2$,Gsler0$Psymw-$Qshmjmih$sr$736736465$xs$ihmx$xi|x$xs$eggyvexip}$vijpigx$i1jmpih
                           hsgyqirx$,nxe-2$,Irxivih>$4736636465-
  4736736465           7:$ RSXMGI$Sj$Jmpmrk$Higpevexmsr$sj$Qevwlepp$Kpehi$f}$Fe}$Tsmrx$Getmxep$Tevxrivw$MM0$PT$vi
                           6;$Svhiv$sr$Qsxmsr$xs$Ettsmrx$Vigimziv0000$,Exxeglqirxw>$'$5$I|$5$1$Higpevexmsr$sj
                           Qevwlepp$Kpehi0$'$6$Higp2$I|$E$1$Iqemp0$'$7$Higp2$I|$F$1$Fero$Wxexiqirxw0$'$8$Higp2$I|$G
                           1$Te}qirxw$*$Vigimtxw0$'$9$Higp2$I|$H$1$Iqempw0$'$:$Higp2$I|$I1$Fepergi$Wliixw0$'$;$Higp2
                           I|$J$1$Pmgirwi$Ekv20$'$<$Higp2$I|$K$1$Pmgirwi$Ekv20$'$=$Higp2$I|$L$1$Hitswmxmsr
                           Xverwgvmtx-,Tiyvegl0$Epi|erhve-$,Irxivih>$4736736465-
  4736736465           7;$ RSXMGI$f}$Fe}$Tsmrx$Getmxep$Tevxrivw$MM0$PT$vi$6;$Svhiv$sr$Qsxmsr$xs$Ettsmrx
                           Vigimziv0000$sj$Ehhmxmsrep$Jegxw$mr$Wyttsvx$sj$Mxw$Iqivkirg}$Qsxmsr$jsv$Ettsmrxqirx$sj
                           Vigimziv$,Exxeglqirxw>$'$5$I|$E$1$H166;4166;50$'$6$I|$F$1$H166;6166;:0$'$7$I|$G$1$H1
                           66;<166<4-,Tiyvegl0$Epi|erhve-$,Irxivih>$4736736465-
lxxtw>33igj2kerh2ywgsyvxw2ksz3gkm1fmr3HoxVtx2tpC:454;4<=74:78:1Pc5c415                                                  :3<
            Case
             2:21-ap-01116-BR Doc 9-1 Filed
=3583650$=>66$EQ                                     09/15/21 Entered 09/15/21 13:23:15 Desc
                                                  GQ3IGJ1KE$Rsvxlivr$Hmwxvmgx$Gsyvx
                            Declaration of Harris Winsberg Page 41 of 44
  4736836465   7<$ RSXMGI$Sj$Jmpmrk$sj$I|lmfmxw$f}$Tsvxe$Tippi|0$PPG$,Exxeglqirxw>$'$5$I|lmfmx$E0$'$6
                   I|lmfmx$F0$'$7$I|lmfmx$G-,Ipvsh0$Nslr-$Qshmjmih$sr$736836465$xs$ihmx$xi|x$xs$vijpigx$THJ
                   ,hsf-2$,Irxivih>$4736836465-
  4736836465           85$ Qmryxi$Irxv}$jsv$tvsgiihmrkw$liph$fijsvi$Nyhki$Qmgleip$P2$Fvs{r$sr$7368364652$Lievmrk
                           liph$tyvwyerx$xs$xli$Gsyvx+w$6;$Jifvyev}$550$64650$svhiv2$Er$izmhirxmev}$lievmrk$mw$wix$jsv
                           737536465$ex$6>44$t2q2$Hijirherx$Nsrexler$Pii$Wqmxl$mw$SVHIVIH$xs$ettiev$mr$tivwsr$ex
                           xlmw$lievmrk2$Xli$Gsyvx+w$sxliv$vypmrkw$evi$ew$wxexih$mr$xli$vigsvh2$,Gsyvx$Vitsvxiv$Nere$F2
                           Gspxiv-$,fkx-$,Irxivih>$4737436465-
  4736=36465           7=$ RSXMGI$f}$Fe}$Tsmrx$Getmxep$Tevxrivw$MM0$PT$Tvipmqmrev}$Wxexiqirx$mr$Wyttsvx$sj$xli
                           Gsyvx+w$Wyfnigx$Qexxiv$Nyvmwhmgxmsr$,Tiyvegl0$Epi|erhve-$,Irxivih>$4736=36465-
  4736=36465           84$ RSXMGI$Sj$Jmpmrk$Pmwx$sj$Xverwegxmsrw$f}$Fe}$Tsmrx$Getmxep$Tevxrivw$MM0$PT$,Exxeglqirxw>
                           '$5$I|$E$1$H66;61;;0$'$6$I|$F$1$H5=816440$'$7$I|$G$1$H66;<1<70$'$8$I|$H$1$66;41;5-
                           ,Tiyvegl0$Epi|erhve-$,Irxivih>$4736=36465-
  4737436465              $ RSXMGI$VIWIXXMRK$LIEVMRK$,f}$hsgoix$irxv}$srp}->$Xli$Izmhirxmev}$Lievmrk$wix
                            jsv$737536465${mpp$fikmr$ex$6>74$TQ$mr$EXPE$Gsyvxvssq$5=4:$fijsvi$Nyhki$Qmgleip$P2
                            Fvs{r2$Xlmw$mw$e$xmqi$glerki$srp}2$,fkx-$,Irxivih>$4737436465-
  4737436465           86$ RSXMGI$f}$Nsrexler$Pii$Wqmxl$Ferovytxg}$Jmpmrk$,Exxeglqirxw>$'$5$I|lmfmx$5$Nsr$Wqmxl
                           vigimtx0$'$6$I|lmfmx$6$Lstpmxi$Irxivxemrqirx$Rsxmgi$sj$Jmpmrk-,Gsler0$Psymw-$Qshmjmih$sr
                           737536465$xs$ihmx$xi|x$erh$viqszi$hsyfpi${svhmrk,nxe-2$,Irxivih>$4737436465-
  4737536465           87$ Qmryxi$Irxv}$jsv$tvsgiihmrkw$liph$fijsvi$Nyhki$Qmgleip$P2$Fvs{r>$Izmhirxmev}$Lievmrk
                           liph$sr$7375364652$Lievmrk$wix$tyvwyerx$xs$xli$Qevgl$680$64650$lievmrk2$,Hox2$85$2-
                           Hmwgywwmsr$leh$vikevhmrk$Hijirherxw+$Rsxmgi$sj$Ferovytxg}$,Hox2$86$-2$Jsv$xli$viewsrw
                           wxexih$mr$xli$vigsvh0$Tpemrxmjj+w$Qsxmsr$xs$Ettsmrx$Vigimziv$,Hox2$7$-$mw$KVERXIH2
                           Tpemrxmjj$xs$wyfqmx$e$tvstswih$svhiv$xs$xli$Gsyvx2$,Gsyvx$Vitsvxiv$Nere$F2$Gspxiv-,nxe-
                           ,Irxivih>$4834536465-
  4834536465           88$ SVHIV>$Tpemrxmjj+w$Qsxmsr$jsv$Ettsmrxqirx$sj$Vigimziv$,Hox2$7$-$mw$KVERXIH$ew$xs
                           Hijirherx$Lstpmxi0$Mrg2$sr$xli$xivqw$erh$gsrhmxmsrw$wix$jsvxl$livimr2$Wii$Svhiv$jsv$hixempw2
                           Wmkrih$f}$Nyhki$Qmgleip$P2$Fvs{r$sr$835364652$,nxe-$,Irxivih>$4834536465-
  4834536465           89$ RSXMGI$f}$Lstpmxi0$Mrg2$Rsxmgi$sj$Ferovytxg}$,Exxeglqirxw>$'$5$I|lmfmx$Rsxmgi$sj$Jmpmrk
                           1$Lstpmxi0$Mrg2-,Gsler0$Psymw-$,Irxivih>$4834536465-
  4834636465           8:$ RSXMGI$f}$Fe}$Tsmrx$Getmxep$Tevxrivw$MM0$PT$Vikevhmrk$Eyxsqexmg$Wxe}$sj$Pmxmkexmsr
                           ,Tiyvegl0$Epi|erhve-$,Irxivih>$4834636465-
  4835836465              $ Wyfqmwwmsr$sj$79$QSXMSR$xs$Hmwqmww0$xs$Hmwxvmgx$Nyhki$Qmgleip$P2$Fvs{r2$,nxe-
                            ,Irxivih>$4835836465-
  4935736465           8;$ SVHIV>$Hijirherxw$jmpih$tixmxmsrw$jsv$ferovytxg}$mr$xli$Yrmxih$Wxexiw$Ferovytxg}$Gsyvx
                           jsv$xli$Girxvep$Hmwxvmgx$sj$Gepmjsvrme$tyvwyerx$xs$Gletxivw$;$erh$55$sj$xli$Yrmxih$Wxexiw
                           Ferovytxg}$Gshi2$,Hoxw2$86$?$89$2-$Tyvwyerx$xs$55$Y2W2G2$§$7:6,e-0$xlmw$qexxiv$mw$WXE]IH
                           hyvmrk$xli$tirhirg}$sj$xli$ferovytxg}$tvsgiihmrkw$mr$xli$Yrmxih$Wxexiw$Ferovytxg}$Gsyvx2
                           Xli$tevxmiw$tvsqtxp}$wlepp$rsxmj}$xli$Gsyvx$srgi$xli$ferovytxg}$tvsgiihmrkw$lezi
                           gsrgpyhih2$Xli$Gsyvx$HMVIGXW$xli$Gpivo$xs$EHQMRMWXVEXMZIP]$GPSWI$xlmw$qexxiv
                           hyvmrk$xli$tivmsh$sj$xli$wxe}2$Wmkrih$f}$Nyhki$Qmgleip$P2$Fvs{r$sr$9357364652$,nxe-
                           ,Irxivih>$4935736465-
  4935736465              $ Gmzmp$Gewi$Xivqmrexih2$,nxe-$,Irxivih>$4935736465-




lxxtw>33igj2kerh2ywgsyvxw2ksz3gkm1fmr3HoxVtx2tpC:454;4<=74:78:1Pc5c415                                                    ;3<
Case 2:21-ap-01116-BR Doc 9-1 Filed 09/15/21 Entered 09/15/21 13:23:15   Desc
                  Declaration of Harris Winsberg Page 42 of 44




            EXHIBIT C
       Case 2:21-ap-01116-BR                                   Doc 9-1                 Filed 09/15/21                       Entered 09/15/21 13:23:15              Desc
Department of Defense Manpower DataofCenter
                        Declaration   Harris Winsberg                                                                       Page 43 of 44
                                                                                                                                              Results as of : Sep-13-2021 01:05:20 PM

                                                                                                                                                                                         SCRA 5.9




SSN:                          XXX-XX-0679
Birth Date:
Last Name:                    SMITH
First Name:                   JONATHAN
Middle Name:
Status As Of:                 Sep-13-2021
Certificate ID:               3BLNNGHC8QYKVFY

                                                                               On Active Duty On Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                       Left Active Duty Within 367 Days of Active Duty Status Date
           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date
        Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA
                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
       Case 2:21-ap-01116-BR                        Doc 9-1          Filed 09/15/21             Entered 09/15/21 13:23:15                       Desc
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
                                   Declaration of Harris Winsberg Page 44 of 44
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.

The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. § 3901 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q35) via this URL: https://scra.dmdc.osd.mil/scra/#/faqs. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. § 3921(c).

This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC § 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC § 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC § 101(d)(1).

Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.

Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected

WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
